Exhibit 10.1




EXECUTION VERSION


364-DAY TERM LOAN AGREEMENT


dated as of November 29, 2018


among


TYSON FOODS, INC.,
as Borrower


The Lenders From Time to Time Party Hereto,


and


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent


__________________________




MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Sole Bookrunner


BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC,
and
ROYAL BANK OF CANADA,
as Documentation Agents









--------------------------------------------------------------------------------


Exhibit 10.1




TABLE OF CONTENTS
 
 
Page


Article I
Definitions
1


SECTION 1.01.
Defined Terms
1


SECTION 1.02.
Types of Loans and Borrowings
28


SECTION 1.03.
Terms Generally
28


SECTION 1.04.
Accounting Terms; GAAP
28


SECTION 1.05.
Currency Translations
29


 
 
 
Article II
The Credits
29


SECTION 2.01.
The Commitments
29


SECTION 2.02.
Loans and Borrowings
30


SECTION 2.03.
Requests for Borrowings
30


SECTION 2.04.
[Reserved]
31


SECTION 2.05.
[Reserved]
31


SECTION 2.06.
[Reserved]
31


SECTION 2.07.
Funding of Borrowings
31


SECTION 2.08.
Interest Elections
31


SECTION 2.09.
Optional Prepayment of Loans
33


SECTION 2.10.
Repayment of Loans; Evidence of Debt
33


SECTION 2.11.
Mandatory Termination of Loans
34


SECTION 2.12.
Fees
34


SECTION 2.13.
Interest
34


SECTION 2.14.
Alternate Rate of Interest
35


SECTION 2.15.
Increased Costs
36


SECTION 2.16.
Break Funding Payments
37


SECTION 2.17.
Taxes
37


SECTION 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
40


SECTION 2.19.
Mitigation Obligations; Replacement of Lenders
43


SECTION 2.20.
[Reserved]
43


SECTION 2.21.
[Reserved]
43


SECTION 2.22.
Illegality
43


 
 
 
Article III
Representations and Warranties
44


SECTION 3.01.
Organization; Powers
44


SECTION 3.02.
Authorization; Enforceability
44


SECTION 3.03.
Governmental Approvals; No Conflicts
44


SECTION 3.04.
Financial Condition; No Material Adverse Change
44


SECTION 3.05.
Properties
45


SECTION 3.06.
Litigation and Environmental Matters
45


SECTION 3.07.
Compliance with Laws and Agreements
45


SECTION 3.08.
Investment Company Status
46


SECTION 3.09.
Taxes
46


SECTION 3.10.
ERISA
46


SECTION 3.11.
Disclosure
46





i

--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 3.12.
Insurance
46


SECTION 3.13.
Use of Proceeds; Margin Regulations
46


SECTION 3.14.
Labor Matters
47


SECTION 3.15.
Subsidiaries
47


SECTION 3.16.
Event of Default
47


SECTION 3.17.
Anti-Corruption Laws and Sanctions
47


SECTION 3.18.
Patriot Act
47


SECTION 3.19.
Solvency
47


 
 
 
Article IV
Conditions
48


 
 
 
Article V
Affirmative Covenants
49


SECTION 5.01.
Financial Statements and Other Information
49


SECTION 5.02.
Notices of Material Events
51


SECTION 5.03.
Existence; Conduct of Business
52


SECTION 5.04.
Payment of Obligations
52


SECTION 5.05.
Maintenance of Properties
52


SECTION 5.06.
Books and Records; Inspection Rights
52


SECTION 5.07.
Compliance with Laws
52


SECTION 5.08.
Use of Proceeds
52


SECTION 5.09.
Insurance
53


SECTION 5.10.
[Reserved]
53


SECTION 5.11.
Guarantee Requirement; Further Assurances
53


 
 
 
Article VI
Negative Covenants
53


SECTION 6.01.
Indebtedness
53


SECTION 6.02.
Liens
56


SECTION 6.03.
Fundamental Changes; Business Activities
57


SECTION 6.04.
[Reserved]
58


SECTION 6.05.
Swap Agreements
58


SECTION 6.06.
Transactions with Affiliates
58


SECTION 6.07.
Interest Expense Coverage Ratio
58


SECTION 6.08.
Debt to Capitalization Ratio
58


 
 
 
Article VII
Events of Default
59


 
 
 
Article VIII
The Administrative Agent
61


 
 
 
Article IX
Miscellaneous
65


SECTION 9.01.
Notices
65


SECTION 9.02.
Waivers; Amendments
66


SECTION 9.03.
Expenses; Indemnity; Damage Waiver
68


SECTION 9.04.
Successors and Assigns
70


SECTION 9.05.
Survival
74


SECTION 9.06.
Counterparts; Integration; Effectiveness; Electronic Execution
74


SECTION 9.07.
Severability
75





ii

--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 9.08.
Right of Setoff
75


SECTION 9.09.
Governing Law; Jurisdiction; Venue; Consent to Service of Process
75


SECTION 9.10.
WAIVER OF JURY TRIAL
76


SECTION 9.11.
Headings
76


SECTION 9.12.
Confidentiality
76


SECTION 9.13.
USA PATRIOT Act
77


SECTION 9.14.
No Fiduciary Relationship
77


SECTION 9.15.
Interest Rate Limitation
77


SECTION 9.16.
Release of Guarantees
78


SECTION 9.17.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
78


 
 
 
SCHEDULES:
 
Schedule 1.01 – Commitment Schedule
Schedule 3.06 – Disclosed Matters
Schedule 3.15 – Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 9.04(c)(vi) – Voting Participants
 
 
 
EXHIBITS:
 
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Guarantee Agreement
Exhibit C – Form of Borrowing Request
Exhibit D – Form of Interest Election Request
Exhibit E – Form of Compliance Certificate
Exhibit F – Form of Solvency Certificate
Exhibit G – Form of Note
Exhibit H-1 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-2 – Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-3 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)
Exhibit H-4 – Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)





iii

--------------------------------------------------------------------------------


Exhibit 10.1




364-DAY TERM LOAN AGREEMENT, dated as of November 29, 2018 (as it may be amended
or modified from time to time, this “Agreement”), among TYSON FOODS, INC., a
Delaware corporation (the “Borrower”), the Lenders (as defined below) from time
to time party hereto, and MORGAN STANLEY SENIOR FUNDING, INC., as Administrative
Agent (as defined below).
The parties hereto agree as follows:
Article I
Definitions


SECTION 1.01. Defined Terms. As used in this Agreement and in any Schedules and
Exhibits to this Agreement, the following terms have the meanings specified
below:


“ABR” means, when used in reference to any Loan or Borrowing, whether such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Business” means, collectively, the Target together with its
Subsidiaries.
“Acquired Business Material Adverse Effect” means any change, event, occurrence
or effect that, individually or in the aggregate, has had or would reasonably be
expected to have a material adverse effect on (A) the business, assets,
liabilities or financial condition of the Group Companies taken as a whole;
excluding any change, event, occurrence or effect arising out of or related to:
(i) the announcement of the Acquisition Agreement or the pendency or
consummation of the transactions contemplated hereby, including any related (x)
loss or departure of officers or other employees of the Group Companies, (y)
termination or potential termination of (or the failure or potential failure to
renew), or default by the counterparties under, any Contracts with customers,
suppliers or other business partners and (z) any other negative development (or
potential negative development) in the Group Companies’ relationships with any
of its customers, suppliers or other business partners; (ii) a change in Law or
accounting standards, principles or interpretations thereof applicable to the
Group Companies; (iii) changes generally applicable to financial, economic,
political or similar conditions (including acts of war, armed hostilities,
terrorism, weather conditions or any other force majeure) in the United States
or any other country; (iv) changes or conditions generally applicable in the
industries in which the Group Companies operate; (v) any actions taken or
actions not taken due to an express prohibition in the Acquisition Agreement on
taking such actions (with or without consent) or which the Borrower has
approved, consented to or requested in writing; (vi) any failure by the Group
Companies to meet internal budgets, plans or forecasts of revenues, earnings or
other financial performance or results of operations, in and of itself, it being
understood that the underlying causes of such failure may be taken into account
in determining whether an Acquired Business Material Adverse Effect has
occurred; and (vii) any matter disclosed in the Disclosure Schedules (as of
August 17, 2018); provided, however, that, (1) in the case of clauses (ii),
(iii) and (iv), such conditions or changes do not have a disproportionate impact
on the Group Companies relative to other participants in the industries in which
the Group Companies participate and (2) clauses (i) and (v) shall not be
excluded with respect to the representations and warranties and related
conditions contained in the Acquisition Agreement that are primarily intended to
address the consequences of the execution or announcement of the Acquisition
Agreement or the consummation or performance of the transactions contemplated
hereby; or (B) the ability of Seller to consummate the transactions contemplated
by the Acquisition Agreement. In this paragraph, each capitalized term that is
not defined in any other provision of this Agreement shall have the meaning
given to such term in the Acquisition Agreement (as of August 17, 2018).




--------------------------------------------------------------------------------

Exhibit 10.1




“Acquisition” means the acquisition of (i) all of the issued and outstanding
shares of common stock of the U.S. Target and (ii) all of the issued and
outstanding shares of the Lux Target by the Borrower pursuant to the Acquisition
Agreement.
“Acquisition Agreement” means that certain Stock Purchase Agreement, dated as of
August 17, 2018 among the Seller, the Borrower and solely with respect to
Article 11 of such agreement, Marfrig Global Foods S.A., a Brazilian corporation
(sociedade por ações).
“Acquisition Agreement Representations” means the representations made by or on
behalf of the Seller in the Acquisition Agreement that are material to the
interests of the Lenders (in their capacities as such), but only to the extent
that the Borrower (or a Subsidiary) has the right to terminate its obligations
to consummate the Acquisition under the Acquisition Agreement as a result of a
breach of such representations in the Acquisition Agreement.
“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing
for any Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to (a) the Eurocurrency Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate for such Interest
Period.
“Administrative Agent” means MSSF, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successors in
such capacity as provided in Article VIII.
“Administrative Questionnaire” means an administrative questionnaire, in a form
supplied by the Administrative Agent.
“AdvancePierre” means AdvancePierre Foods Holdings, Inc., a Delaware
corporation.
“AdvancePierre Notes” means AdvancePierre’s 5.50% Senior Notes due 2024.
“AdvancePierre Notes Premium Amount” means the aggregate amount of make-whole
payments, premiums and other amounts paid in excess of the face amount of
AdvancePierre Notes prepaid or redeemed which constitutes interest expense in
accordance with GAAP or would constitute “Consolidated Cash Interest Expense”
but for the last sentence of the definition of such term.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.06, the term “Affiliate” shall also mean
any Person that is an executive officer or director of the Person specified, any
Person that directly or indirectly beneficially owns Equity Interests in the
Person specified representing 10% or more of the aggregate ordinary voting power
or the aggregate equity value represented by the issued and outstanding Equity
Interests in the Person specified and any Person that would be an Affiliate of
any such beneficial owner pursuant to this definition (but without giving effect
to this proviso).
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus 0.50% per annum and (c) the Adjusted Eurocurrency Rate on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
for a deposit in dollars with a maturity of one month plus 1.00% per annum. For
purposes of clause (c) above, the Adjusted Eurocurrency Rate on any day shall be
based


2

--------------------------------------------------------------------------------

Exhibit 10.1




on the LIBO Screen Rate (or, if the LIBO Screen Rate is not available for a
maturity of one month but is available for periods both longer and shorter than
such period, the Interpolated Screen Rate) at approximately 11:00 a.m., London
time, on such day for deposits in dollars with a maturity of one month; provided
that if such rate shall be less than zero, such rate shall be deemed to be zero.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
NYFRB Rate or the Adjusted Eurocurrency Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted Eurocurrency Rate, as the case may be. If the Alternate Base Rate
shall be used as an alternate rate of interest to that of the Adjusted
Eurocurrency Rate pursuant to Section 2.14, then the Alternate Base Rate shall
be the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Borrower or its Subsidiaries from time to time concerning or
relating to bribery, corruption or money laundering.
“Applicable Rate” means for any day, with respect to any ABR Loan or
Eurocurrency Loan, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Applicable Ratings on such date:
 
Applicable Rate
Ratings Level
Borrowing Date through 179 days after Borrowing Date
180 days after Borrowing Date and thereafter
 
ABR Spread
Eurocurrency Spread
ABR Spread
Eurocurrency Spread
Level 1
A-/A3/A- or above
0.000%
0.875%
0.125%
1.125%
Level 2
BBB+/Baa1/BBB+
0.000%
1.000%
0.250%
1.250%
Level 3
BBB/Baa2/BBB
0.125%
1.125%
0.375%
1.375%
Level 4
BBB-/Baa3/BBB-
0.375%
1.375%
0.625%
1.625%
Level 5
BB+/Ba1/BB+ or lower or no Rating
0.625%
1.625%
0.875%
1.875%



In the event the Applicable Ratings fall within different Levels, the Applicable
Rate will be based upon the Level in which two of the Applicable Ratings fall,
or, if no two Applicable Ratings are in the same Level, then the Applicable Rate
will be based upon the Level that corresponds to the Applicable Rating that is
between the Levels of the other two Applicable Ratings. If any Rating Agency
shall not have in effect an Applicable Rating, such Rating Agency shall be
deemed to have an Applicable Rating that falls in Level 5. If the Applicable
Rating established by any Rating Agency shall be changed (other than as a result
of a change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by such Rating Agency,
irrespective of when notice of such change shall have been furnished by the
Company pursuant to Section 5.01 or otherwise. Each change in the Applicable
Rate shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change. If the rating system of any Rating Agency shall change, or if
any such Rating Agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and


3

--------------------------------------------------------------------------------

Exhibit 10.1




the Required Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of an Applicable Rating
from such Rating Agency and, pending the effectiveness of any such amendment,
the Applicable Rating of such Rating Agency shall be determined by reference to
the Applicable Rating from such Rating Agency most recently in effect prior to
such change or cessation.
“Applicable Ratings” means, with respect to any Rating Agency at any time, (a)
the Facility Rating assigned by such Rating Agency, (b) if such Rating Agency
shall not have in effect a Facility Rating, the Index Rating assigned by such
Rating Agency or (c) if such Rating Agency shall not have in effect either a
Facility Rating or an Index Rating, the Corporate Rating assigned by such Rating
Agency.
“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arranger” means the Sole Lead Arranger named on the cover of this Agreement.
“ASC 815” means Financial Accounting Standards Board, Accounting Standards
Codification 815, Derivatives and Hedging (as such may be amended, supplemented
or replaced).
“Asset Sale” means a sale, transfer, license, lease or other disposition
(including as a result of a Casualty Event) on or after the Borrowing Date, by
the Borrower or any of its Subsidiaries of any property, the Net Cash Proceeds
of which are in excess of $100,000,000 in the aggregate for all such
transactions consummated following such date (other than (i) the sale of
inventory or the disposition of other assets in the ordinary course of business
and (ii) a sale, transfer, license, lease or other disposition to the Borrower
and/or any of its Subsidiaries).
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Borrower.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
(or any successor thereto).
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.


4

--------------------------------------------------------------------------------

Exhibit 10.1




“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Date” means the date on which the conditions specified in Article IV
are satisfied (or waived in accordance with Section 9.02).
“Borrowing Request” means a request by the Borrower for a Borrowing of Loans in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.
“Casualty Event” means any loss, damage or destruction of the Borrower’s or its
Subsidiaries’ property that is insured or the condemnation of the Borrower’s or
its Subsidiaries’ property.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act, and the rules of the SEC thereunder as in effect on
the Borrowing Date) other than the Permitted Holders of Equity Interests
representing more than 50% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests in the Borrower or (b) a “Change of
Control” (or other defined term having a similar purpose) as defined under any
of the Covered Notes or in any document governing any refinancing thereof;
provided, however, that for purposes of clause (a), the Permitted Holders shall
be deemed to beneficially own any Equity Interests of the Borrower held by any
other Person (the “parent entity”) so long as the Permitted Holders beneficially
own (as so defined), directly or indirectly, in the aggregate a majority of the
voting power of the Equity Interests of the parent entity.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case, pursuant to Basel III, shall,
in each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, implemented, promulgated or issued.
“Charges” has the meaning set forth in Section 9.15.


5

--------------------------------------------------------------------------------

Exhibit 10.1




“Chief Financial Officer” means, with respect to any Person, the chief financial
officer of such Person.
“Closing Date” means the date on which the following conditions have been
satisfied: (i) the Acquisition is consummated in accordance with the terms and
conditions of the Acquisition Agreement, with no provision of the Acquisition
Agreement having been waived, amended, supplemented or otherwise modified, and
no consent or request by the Borrower or any of its subsidiaries having been
provided thereunder, in each case, which is materially adverse to the interests
of the Lenders without the Arranger’s prior written consent (such consent not to
be unreasonably withheld, delayed or conditioned), (ii) the Acquisition
Agreement Representations are true and correct, (iii) since December 30, 2017,
there is no Acquired Business Material Adverse Effect, (iv) the representation
and warranty in Section 3.19 is true and correct and (v) the Administrative
Agent has received (x) an officer’s certificate, signed by a Responsible Officer
of the Borrower and dated as of such date, certifying that each of the
conditions precedent in the foregoing clauses (i) through (iv) have been
satisfied as of such date and (y) a Solvency Certificate, dated as of such date.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, such Lender’s commitment to
make Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any time outstanding not to exceed the amount set forth opposite such
Lender’s name on the Commitment Schedule, as such commitment may be reduced in
accordance with Section 2.01. The amount of each Lender’s Commitment is set
forth on the Commitment Schedule. The amount of the Total Commitment is
$1,800,000,000.
“Commitment Schedule” means Schedule 1.01 attached hereto.
“Competitor” means any Person that competes with the Borrower and its
Subsidiaries in the industries in which they conduct their business and is
identified in writing to the Administrative Agent (or is a reasonably
identifiable Affiliate of such Person).
“Consolidated Cash Interest Expense” means, for any period, the excess of (a)
the sum, without duplication, of (i) interest expense during such period
(including imputed interest expense in respect of Capital Lease Obligations and
taking into account net payments under Swap Agreements entered into to hedge
interest rates that would be included in the computation of interest expense
under GAAP to the extent such net payments are allocable to such period in
accordance with GAAP) of the Borrower and its consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP, (ii) the interest
expense that would be imputed for such period in respect of Synthetic Leases of
the Borrower and its consolidated Subsidiaries if such Synthetic Leases were
accounted for as Capital Lease Obligations, determined on a consolidated basis
in accordance with GAAP, (iii) any interest or other financing costs becoming
payable during such period in respect of Indebtedness of the Borrower or its
consolidated Subsidiaries to the extent such interest or other financing costs
shall have been capitalized rather than included in Consolidated Interest
Expense for such period in accordance with GAAP, (iv) any cash payments made
during such period in respect of amounts referred to in clause (b)(ii) below
that were amortized or accrued in a previous period (other than any such cash
payments in respect of the AdvancePierre Notes) and (v) to the extent not
otherwise included in Consolidated Interest Expense, commissions, discounts,
yield and other fees and charges incurred in connection with Securitization
Transactions which are payable to any Person other than the Borrower or any
Subsidiary, and any other amounts comparable to or in the nature of interest
under any Securitization Transaction, including losses on the sale of assets
relating to any receivables securitization transaction accounted for as a “true
sale”, minus (b) the sum of (i) to the extent included in Consolidated Interest
Expense


6

--------------------------------------------------------------------------------

Exhibit 10.1




for such period, noncash amounts attributable to amortization or write-off of
capitalized interest or other financing costs paid in a previous period, (ii) to
the extent included in Consolidated Interest Expense for such period, noncash
amounts attributable to amortization of debt discounts or accrued interest
payable in kind for such period, and (iii) to the extent included in such
Consolidated Interest Expense for such period, noncash amounts attributable to
Swap Agreements pursuant to GAAP, including as a result of the application of
ASC 815. For purposes of calculating Consolidated Cash Interest Expense for any
period, if during such period the Borrower or any Subsidiary shall have
consummated a Material Acquisition or a Material Disposition, Consolidated Cash
Interest Expense for such period shall be calculated after giving pro forma
effect thereto in accordance with Section 1.04(b). The AdvancePierre Notes
Premium Amount paid to holders of the AdvancePierre Notes in connection with the
prepayment or redemption thereof shall be disregarded for purposes of
calculating Consolidated Cash Interest Expense for any period.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) Consolidated Interest Expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period, (iv)
extraordinary noncash losses for such period, (v) noncash charges to the extent
solely attributable to unrealized losses under ASC 815 (provided, that any cash
payment made with respect to any such noncash charge shall be subtracted in
computing Consolidated EBITDA during the period in which such cash payment is
made (it being understood that the provision of cash collateral shall not
constitute a “payment” for these purposes)), and (vi) noncash charges (including
goodwill writedowns) for such period (provided, that any cash payment made with
respect to any such noncash charge shall be subtracted in computing Consolidated
EBITDA during the period in which such cash payment is made) and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, the sum of (i) any extraordinary noncash gains for such period, (ii)
noncash gains to the extent solely attributable to unrealized gains under ASC
815 (provided, that any cash received with respect to any such noncash gain
shall be added in computing Consolidated EBITDA during the period in which such
cash is received) and (iii) nonrecurring noncash gains for such period
(provided, that any cash received with respect to any such nonrecurring noncash
gain shall be added in computing Consolidated EBITDA during the period in which
such cash is received), all determined on a consolidated basis in accordance
with GAAP. For purposes of calculating Consolidated EBITDA for any period, if
during such period the Borrower or any Subsidiary shall have consummated a
Material Acquisition or a Material Disposition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto in accordance
with Section 1.04(b).
“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. For purposes of calculating
Consolidated Interest Expense for any period, if during such period the Borrower
or any Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated Interest Expense for such period shall be calculated
after giving pro forma effect thereto in accordance with Section 1.04(b).
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its consolidated Subsidiaries for such period (taken
as a single accounting period) determined in conformity with GAAP, excluding (to
the extent otherwise included therein) any gains or losses, together with any
related provision for taxes, realized upon any sale of assets other than in the
ordinary course of business; provided, however, that there shall be excluded
from Consolidated Net Income the net income (or loss) of (a) (other than for
purposes of any calculation made on a Pro Forma Basis) any Person accrued prior
to the earlier of the date such Person becomes a Subsidiary of the Borrower or
any of its consolidated Subsidiaries or is merged into or consolidated with the
Borrower or any of its consolidated


7

--------------------------------------------------------------------------------

Exhibit 10.1




Subsidiaries or such Person’s assets are acquired by the Borrower or any of its
consolidated Subsidiaries or (b) any Variable Interest Entity.
“Consolidated Net Tangible Assets” means, at any date, total assets of the
Borrower and its consolidated Subsidiaries determined on a consolidated basis in
accordance with GAAP minus (a) current liabilities (excluding short-term
Indebtedness and the current portion of long-term Indebtedness) of the Borrower
and its consolidated Subsidiaries and (b) goodwill and other intangible assets
of the Borrower and its consolidated Subsidiaries, in each case, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Capitalization” means, on any date, the sum as of such date
of (a) Debt to Capitalization Ratio Indebtedness as of such date and (b) total
shareholders’ equity of the Borrower, including noncontrolling interests as of
such date, determined on a consolidated basis in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto. Solely for purposes of the definition of
“Affiliate”, “Control” shall also mean the possession, directly or indirectly,
of the power to vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
“Corporate Rating” means, at any time, (a) with respect to S&P, the Borrower’s
corporate credit rating, (b) with respect to Moody’s, the Borrower’s corporate
family rating and (c) with respect to Fitch, the Borrower’s issuer default
rating.
“Covered Notes” means each of (x) the Borrower’s 2.65% Notes due 2019, 2.25%
Senior Notes due 2021, 4.50% Senior Notes due 2022, 3.95% Notes due 2024, 3.55%
Senior Notes due 2027, 7.00% Senior Notes due 2028, 4.88% Notes due 2034, 5.15%
Notes due 2044, 4.55% Senior Notes due 2047, 3.900% Senior Notes due 2023 and
5.100% Senior Notes due 2048 and (y) the 4.10% Notes due 2020 and 6.13% Notes
due 2032 of Hillshire Brands.
“Debt to Capitalization Ratio” means, on any date, the ratio of (a) Debt to
Capitalization Ratio Indebtedness as of such date, to (b) Consolidated Total
Capitalization as of such date.
“Debt to Capitalization Ratio Indebtedness” means, on any date, determined on a
consolidated basis in accordance with GAAP, Indebtedness for Borrowed Money as
of such date, less, to the extent included in Indebtedness for Borrowed Money,
the amount of Indebtedness of Variable Interest Entities (other than
Indebtedness of any SPE Subsidiary) that is not also Indebtedness of the
Borrower or any Subsidiary (other than a Variable Interest Entity that is not an
SPE Subsidiary) of the type referred to in clause (2) of the definition of
Indebtedness for Borrowed Money. Any reference in this Agreement to Debt to
Capitalization Ratio Indebtedness of a Subsidiary shall exclude any Indebtedness
of such Subsidiary that is owed to the Borrower or any Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or any Subsidiary.
“Debt Issuance” means the borrowing or other incurrence of Indebtedness for
Borrowed Money (including the sale or issuance of debt securities) by the
Borrower or its Subsidiaries, other than Excluded Debt.


8

--------------------------------------------------------------------------------

Exhibit 10.1




“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06 or in any SEC Filing (excluding
any such disclosure under the caption “Risk Factors”, “Cautionary Statements”
and any other disclosure in any SEC Filing that is cautionary, predictive or
forward-looking in nature).
“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:
(a)    matures or is mandatorily redeemable (other than solely for Equity
Interests in such Person that do not constitute Disqualified Equity Interests
and cash in lieu of fractional shares of such Equity Interests), whether
pursuant to a sinking fund obligation or otherwise;
(b)    is convertible or exchangeable at the option of the holder thereof for
Indebtedness or Equity Interests (other than solely for Equity Interests in such
Person that do not constitute Disqualified Equity Interests and cash in lieu of
fractional shares of such Equity Interests); or
(c)    is redeemable (other than solely for Equity Interests in such Person that
do not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by such Person
or any of its Affiliates, in whole or in part, at the option of the holder
thereof;
in each case, on or prior to the date one year after the Maturity Date;
provided, however, that an Equity Interest in any Person that would not
constitute a Disqualified Equity Interest but for terms thereof giving holders
thereof the right to require such Person to redeem or purchase such Equity
Interest upon the occurrence of an “asset sale” or a “change of control”
occurring prior to the date one year after the Maturity Date shall not
constitute a Disqualified Equity Interest if any such requirement becomes
operative only after repayment in full of all the Loans and all other
Obligations under the Loan Documents that are accrued and payable.
“dollars” or “$” refers to lawful money of the U.S.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the U.S., any State thereof or the District of Columbia.
“Duration Fee” has the meaning set forth in Section 2.12(a).
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


9

--------------------------------------------------------------------------------

Exhibit 10.1




“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all treaties, laws (including common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the environment, the preservation
or reclamation of natural resources, the generation, management, use, presence,
release or threatened release of, or exposure to, any pollutants, contaminants
or toxic or hazardous substances, materials or wastes, or to health and safety
matters (including occupational safety and health standards).
“Environmental Liability” means liabilities, obligations, claims, actions,
suits, judgments, or orders under or relating to any Environmental Law for any
damages, injunctive relief, losses, fines, penalties, fees, expenses (including
reasonable fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
actual or alleged violation of any Environmental Law or permit, license or
approval issued thereunder, (b) the generation, use, handling, transportation,
storage, treatment, disposal or arrangement for disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, any warrants, options or
other rights entitling the holder thereof to purchase or acquire any such equity
interest (other than, prior to the date of conversion, Indebtedness that is
convertible into any such Equity Interests).
“Equity Issuance” means the issuance of any Equity Interests (including,
equity-linked securities) in the Borrower or any of its Subsidiaries, other than
(i) pursuant to any employee stock or other compensation plans and grants to
employees made in the ordinary course of business, (ii) by the Borrower’s
Subsidiaries to the Borrower or any of its Subsidiaries and (iii) directors’
qualifying shares and/or other nominal amounts required to be held by persons
other than the Borrower or its Subsidiaries under any applicable Requirement of
Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the complete or partial
withdrawal of the Borrower or any ERISA Affiliate from any Plan (during a plan
year in which it was a “substantial employer” as defined in Section 4001(a)(2)
of ERISA)


10

--------------------------------------------------------------------------------

Exhibit 10.1




or Multiemployer Plan; (c) the filing of a notice of intent to terminate a Plan
or the treatment of a Multiemployer Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (d) the institution of proceedings to terminate
a Plan or a Multiemployer Plan by the PBGC; (e) the failure to make required
contributions under Section 412 of the Code or Section 302 of ERISA; (f) the
failure of any Plan to satisfy the minimum funding standard (as defined in
Section 412 of the Code or Section 302 of ERISA) applicable to such Plan; (g) a
determination that any Plan is in “at risk” status (as defined in Section
430(i)(4) of the Code or Section 303(i)(4) of ERISA); (h) the receipt by the
Borrower or any ERISA Affiliate of any notice imposing Withdrawal Liability or a
determination that a Multiemployer Plan is insolvent, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); (i) the occurrence of a
non-exempt “prohibited transaction” (as defined in Section 4975 of the Code or
Section 406 of ERISA) with respect to which the Borrower or any ERISA Affiliate
is a “disqualified person” (within the meaning of Section 4975 of the Code) or a
“party in interest” (within the meaning of Section 406 of ERISA) or with respect
to which the Borrower or any such ERISA Affiliate could otherwise be liable in
an amount that could reasonably be expected to result in a Material Adverse
Effect; (j) any other event or condition which constitutes or might reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan or the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate and (k) any Foreign Benefit Event.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency” means, when used in reference to any Loan or Borrowing, that such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Eurocurrency Rate.
“Eurocurrency Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, the LIBO Screen Rate at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period; provided
that (a) if no LIBO Screen Rate shall be available at such time for such
Interest Period but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the “Eurocurrency Rate” for
such Interest Period shall be the Interpolated Screen Rate as of such time and
(b) if the Eurocurrency Rate, determined as set forth above, shall be less than
zero, such rate shall be deemed to be zero.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Debt” means (i) intercompany Indebtedness among the Borrower and/or
its Subsidiaries, (ii) ordinary course foreign credit lines existing as of the
date hereof (whether drawn or undrawn and including any renewal, extension or
replacement thereof), (iii) credit extensions under the Existing Credit
Agreement (including pursuant to extensions, modifications or replacements
thereof) up to $1,750,000,000, (iv) commercial paper issuances, (v) purchase
money Indebtedness, Capital Lease Obligations, industrial revenue bonds and
similar obligations, in each case, incurred in the ordinary course of business,
(vi) leasing activities in the ordinary course of business, (vii) refinancings
of any indebtedness of the Borrower and/or its Subsidiaries in existence on the
Borrowing Date in an aggregate principal amount not exceeding $250,000,000 and
(viii) other Indebtedness for Borrowed Money in an aggregate principal amount up
to $500,000,000.


11

--------------------------------------------------------------------------------

Exhibit 10.1




“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or any other Loan Document, (a) any Taxes imposed on
or measured by net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, (i) imposed as a result of such recipient being
organized under the laws of, or having its principal office located in or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Foreign Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Foreign Lender with respect to any payment made by or on account of any
obligation of a Loan Party pursuant to a law in effect at the time such Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.19(b) or 9.02(c)) becomes a party to this Agreement (or designates a
new lending office), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Taxes under Section 2.17(a) or 2.17(c), (c) Taxes attributable to a
Lender’s failure to comply with Section 2.17(f) or (d) any Taxes imposed under
FATCA.
“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of March 14, 2018 among the Borrower, the subsidiary borrowers from
time to time party thereto, the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as administrative agent.
“Facility” means the senior unsecured term loan facility established pursuant to
this Agreement.
“Facility Ratings” means, with respect to any Rating Agency at any time, the
rating assigned by such Rating Agency to the credit facility established by this
Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
implementing any of the foregoing, and any fiscal or regulatory legislation,
rules or practices adopted pursuant to any of the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if such rate shall be
less than zero, the Federal Funds Effective Rate shall be deemed to be zero.
“Fee Letter” means that certain Fee Letter with respect to the Facility, dated
as of November 29, 2018 between the Borrower and MSSF.
“Fee Receiver” means any Person that receives any fees under Section 2.12.
“Fitch” means Fitch Ratings, Inc., and any successor to its rating agency
business.
“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under applicable law, on or before the due date for
such contributions or payments, (c) the receipt of a notice by a Governmental
Authority relating to the intention to terminate any such Foreign


12

--------------------------------------------------------------------------------

Exhibit 10.1




Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability by the Borrower under applicable law
on account of the complete or partial termination of such Foreign Pension Plan
or (e) the occurrence of any transaction that is prohibited under any applicable
law and that could reasonably be expected to result in the incurrence of
liability by the Borrower.
“Foreign Lender” means any Lender that is not a “United States person” as
defined by Section 7701(a)(30) of the Code (a “U.S. Person”), or is a
partnership or other entity treated as a partnership for United States federal
income tax purposes that is a U.S. Person, but only to the extent the beneficial
owners (including indirect partners if its direct partners are partnerships or
other entities treated as partnerships for United States federal income tax
purposes) are not U.S. Persons.
“Foreign Pension Plan” means an employee benefit plan that, under the applicable
law of any jurisdiction other than the United States of America, the Borrower is
required to fund through a trust or other funding vehicle, other than a trust or
funding vehicle maintained exclusively by a Governmental Authority.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“GAAP” means, subject to Section 1.04(a), generally accepted accounting
principles in the U.S., including those set forth in: (a) the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants, (b) the Accounting Standards Codification of the
Financial Accounting Standards Board, (c) such other statements by such other
entity as are approved by a significant segment of the accounting profession and
(d) the rules and regulations of the SEC governing the inclusion of financial
statements (including pro forma financial statements) in periodic reports
required to be filed pursuant to Section 13 of the Exchange Act, including
opinions and pronouncements in staff accounting bulletins and similar written
statements from the accounting staff of the SEC.
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state, provisional, territorial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national body exercising such powers or
functions such as the European Union or the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.


13

--------------------------------------------------------------------------------

Exhibit 10.1




“Guarantee Agreement” means any Guarantee Agreement entered into among the
Borrower, any Subsidiary Guarantor and the Administrative Agent with respect to
the Facility, substantially in the form of Exhibit B.
“Guarantee Requirement” means the requirement that:
(a)    if any Subsidiary of the Borrower shall be or become actually or
contingently liable under any Guarantee with respect to the Existing Credit
Agreement or any Material Indebtedness of the Borrower, the Administrative Agent
shall have received a Guarantee Agreement or supplement thereto, as applicable,
duly executed and delivered on behalf of such Subsidiary, together with
documents and opinions of the type referred to in Sections 4.01(b) and
4.02(e)(i) with respect to such Subsidiary; and
(b)    if the Borrower shall be or become actually or contingently liable under
any Guarantee for any Material Indebtedness of AdvancePierre, any Target or any
of their respective Subsidiaries, the Administrative Agent shall have received a
Guarantee Agreement or supplement thereto, as applicable, duly executed and
delivered on behalf of AdvancePierre, any Target or each such Subsidiary, as
applicable, together with documents and opinions of the type referred to in
Sections 4.01(b) and 4.02(e)(i) with respect to such Subsidiary.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including any
petroleum products or byproducts and all other hydrocarbons, radon gas, molds,
asbestos or asbestos-containing materials, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances, infectious or medical wastes and all other substances or wastes of
any nature that are prohibited, limited or regulated pursuant to, or that could
give rise to liability under, any Environmental Law.
“Hillshire Brands” means The Hillshire Brands Company, a Maryland corporation.
“incur” means create, incur, assume, Guarantee or otherwise become responsible
for, and “incurred” and “incurrence” shall have correlative meanings.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person (excluding trade accounts payable incurred in the ordinary course of
business and excluding obligations with respect to letters of credit securing
such trade accounts payable entered into in the ordinary course of business of
such Person to the extent such letters of credit are not drawn upon or, if and
to the extent drawn upon, such drawings are reimbursed no later than the tenth
Business Day following payment on the letter of credit), (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(including payments in respect of non-competition agreements or other
arrangements representing acquisition consideration, in each case, entered into
in connection with an acquisition, but excluding (i) accounts payable incurred
in the ordinary course of business on normal commercial terms and not overdue by
more than 60 days, (ii) deferred compensation and (iii) any purchase price
adjustment, earnout or deferred payment of a similar nature (other than in
respect of non-competition agreements and other such arrangements referred to
above) incurred in connection with an acquisition (but only to the extent that,
at the time of closing of such acquisition, the amount thereof is not
determinable and, to the extent the amount thereof thereafter becomes fixed and
determined, such amount is payable within 60 days thereafter; provided that, if
such amount shall not have been paid within 60 days thereafter, such amount
shall no longer be excluded under


14

--------------------------------------------------------------------------------

Exhibit 10.1




this clause (iii)), (e) all Capital Lease Obligations and Synthetic Lease
Obligations of such Person, (f) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty (other than obligations with respect to letters of credit securing
obligations (other than obligations of other Persons described in clauses (a)
through (e) above) entered into in the ordinary course of business of such
Person to the extent such letters of credit are not drawn upon or, if and to the
extent drawn upon, such drawing is reimbursed no later than the tenth Business
Day following payment on the letter of credit), (g) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, (h) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests, (i) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, the amount of such Indebtedness being deemed
to be the lesser of the fair market value (as determined reasonably and in good
faith by the Chief Financial Officer of the Borrower) of such property or assets
and the amount of the Indebtedness so secured, (j) all Guarantees by such Person
of Indebtedness of others, and (k) all obligations of such Person in respect of
Securitization Transactions (valued as set forth in the definition of
Securitization Transaction). Indebtedness shall not include obligations under
any operating lease of property that is not capitalized on the balance sheet of
the Borrower or any Subsidiary, except that Synthetic Lease Obligations shall
constitute Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any other Person (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such other
Person, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. The amount of Indebtedness of any Person at any
date shall be the outstanding balance at such date of all obligations as
described above; provided, however, that, in the case of Indebtedness sold by
the obligor at a discount, the amount of such Indebtedness at any time shall be
the accreted value thereof at such time. Except as otherwise expressly provided
herein, the term “Indebtedness” shall not include cash interest thereon.
“Indebtedness for Borrowed Money” means the sum, determined on a consolidated
basis in accordance with GAAP, of (1) all Indebtedness of the Borrower and its
consolidated Subsidiaries of the types referred to in clauses (a), (b), (d), (e)
and (k) (as determined in accordance with the second sentence of the definition
of Securitization Transaction) of the definition of Indebtedness plus (2) all
Indebtedness of the Borrower and its consolidated Subsidiaries of the types
referred to in clauses (f), (i) and (j) of the definition of Indebtedness in
respect of such Indebtedness of others of the types referred to in such clauses
(a), (b), (d), (e) and (k) (as determined in accordance with the second sentence
of the definition of Securitization Transaction), but excluding Guarantees of
third party grower Indebtedness. Any reference in this Agreement to Indebtedness
for Borrowed Money of a Subsidiary shall exclude any Indebtedness of such
Subsidiary that is owed to the Borrower or another Subsidiary, except to the
extent such Indebtedness shall have been transferred or pledged to a Person
other than the Borrower or any Subsidiary.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).


15

--------------------------------------------------------------------------------

Exhibit 10.1




“Index Debt” means senior, unsecured, non-credit enhanced (other than by
guarantees of Subsidiaries that also Guarantee the Obligations at such time)
long-term debt for borrowed money of the Borrower.
“Index Rating” means, with respect to any Rating Agency at any time, the rating
assigned by such Rating Agency to the Index Debt.
“Information” has the meaning set forth in Section 9.12.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each of March, June, September, and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Loan, the Maturity Date.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period with a duration of one month
or more that commences on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the last calendar month
of such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
“Interpolated Screen Rate” means, with respect to any period, a rate per annum
that results from interpolating on a linear basis between (a) the applicable
LIBO Screen Rate for the longest maturity for which a LIBO Screen Rate is
available that is shorter than such period and (b) the applicable LIBO Screen
Rate for the shortest maturity for which a LIBO Screen Rate is available that is
longer than such period, in each case, as of the time the Interpolated Screen
Rate is required to be determined in accordance with the other provisions of
this Agreement; provided that the Interpolated Screen Rate shall in no event be
less than zero. “Lenders” means the Persons listed on the Commitment Schedule
and any other Person that shall have become a party hereto pursuant to Section
9.04, other than any such Person that shall have ceased to be a party hereto
pursuant to Section 9.04.
“LIBO Screen Rate” means, for any date and time, with respect to any
Eurocurrency Borrowing for any Interest Period, or with respect to any
determination of the Alternate Base Rate pursuant to clause (c) of the
definition thereof, the London interbank offered rate as administered by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for deposits in dollars (for delivery on the first day of such
Interest Period) for a period equal in length to such Interest Period as
displayed on the Reuters screen page that displays such rate (currently page
LIBOR01 or LIBOR02) or, in the event such rate does not appear on a page of the
Reuters screen, on the appropriate page of such other information service that
published such rate from time to time as selected by the Administrative Agent
from


16

--------------------------------------------------------------------------------

Exhibit 10.1




time to time in its reasonable discretion; provided that in no event shall the
LIBO Screen Rate be less than zero.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any Guarantee Agreement and, other than
for purposes of Section 9.02, any promissory notes issued pursuant to this
Agreement.
“Loan Party” means the Borrower and each Domestic Subsidiary that is a party to
a Loan Document.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Lux Target” McKey Luxembourg Holdings S.à r.l., a société à responsabilité
limitée organized under the laws of the Grand Duchy of Luxembourg.
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
“Material Acquisition” means any acquisition or a series of related acquisitions
(other than solely among the Borrower and its Subsidiaries), of (a) Equity
Interests in any Person if, after giving effect thereto, such Person will become
a Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided, that the aggregate
consideration therefor (including Indebtedness assumed in connection therewith,
all obligations in respect of deferred purchase price (including obligations
under any purchase price adjustment but excluding earnout or similar payments)
and all other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $150,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties, assets, condition (financial or otherwise) or
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform its
material obligations under any Loan Document to which it is a party, or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
this Agreement or any other Loan Document.
“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions (other than solely
among the Borrower and its Subsidiaries), of (a) all or substantially all the
issued and outstanding Equity Interests in any Person that are owned by the
Borrower and any Subsidiary or (b) assets comprising all or substantially all
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of) any Person; provided, that
the aggregate consideration therefor (including Indebtedness assumed by the
transferee in connection therewith, all obligations in respect of deferred
purchase price (including obligations under any purchase price adjustment but
excluding earnout or similar payments) and all other consideration payable in
connection therewith (including payment obligations in respect of noncompetition
agreements or other arrangements representing acquisition consideration))
exceeds $150,000,000.


17

--------------------------------------------------------------------------------

Exhibit 10.1




“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of any one or more of the
Borrower and its Subsidiaries in an aggregate outstanding principal amount
exceeding $150,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary of the Borrower that is not a Loan
Party (a) the consolidated total assets of which equal 3.75% or more of the
consolidated total assets of the Borrower or (b) the consolidated revenues of
which equal 3.75% or more of the consolidated revenues of the Borrower, in each
case, as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
financial statements, as of the end or for the period of four consecutive fiscal
quarters of the Borrower ended September 29, 2018); provided, that if at the end
of or for any such most recent period of four consecutive fiscal quarters the
combined consolidated total assets or combined consolidated revenues of all
Subsidiaries that under clauses (a) and (b) above would not constitute Material
Subsidiaries shall have exceeded 10% of the consolidated total assets of the
Borrower or 10% of the consolidated revenues of the Borrower (calculated without
duplication of assets or revenues), then one or more of such excluded
Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated revenues, as the case may be, until such excess
shall have been eliminated.
“Maturity Date” means, as applicable, the earlier of (i) 364 days from the
Borrowing Date and (ii) the date of acceleration of the Loans pursuant to
Article VII hereof.
“Maximum Rate” has the meaning set forth in Section 9.15.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“MSSF” means Morgan Stanley Senior Funding, Inc., in its individual capacity,
and its successors.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, with respect to any Asset Sale, Debt Issuance or
Equity Issuance, (a) the proceeds in cash or cash equivalents (including, in the
case of any Casualty Event, insurance, condemnation or similar proceeds)
received (including into escrow (and the term “receives” as used in Section
2.11(a) shall be construed accordingly)) in respect of such event, including any
cash received in respect of any non-cash proceeds (but only as and when
received), in each case, net of (b) the sum, without duplication, of (i) all
fees and out-of-pocket expenses, including attorney, accountant, auditor,
printer, SEC filing, brokerage, consultant, investment banking, advisory,
placement, arranger or underwriting fees and expenses and any other customary
fees and expenses actually incurred by the Borrower and its Subsidiaries in
connection with such event, (ii) survey costs, title insurance premiums, and
search and recording charges, (iii) the amount of all Taxes, including sales,
transfer, deed or mortgage recording taxes, paid or payable by the Borrower and
its Subsidiaries as a result thereof, and any other payment required by
applicable law, rule or regulation as a result of such event, and (iv) in the
case of an Asset Sale, (A) the amount of all payments required to be made by the
Borrower and its Subsidiaries as a result of such event to repay indebtedness or


18

--------------------------------------------------------------------------------

Exhibit 10.1




pay other obligations in each case secured by such assets and (B) the amount of
any reserves established by the Borrower and its Subsidiaries, in accordance
with GAAP, to fund purchase price adjustment, indemnification and similar
contingent liabilities in connection therewith; provided that if the Borrower or
any of its Subsidiaries receive proceeds that would otherwise constitute Net
Cash Proceeds from any Asset Sale, then the Borrower or its applicable
Subsidiary may use, or commit to use, any portion of such proceeds (the
“Reinvestment Amount”) to acquire, construct, improve, upgrade or repair assets
used or useful in the business of the Borrower or such Subsidiary, and in each
case, the Reinvestment Amount shall not constitute Net Cash Proceeds until, and
except to the extent (but shall then be deemed to have been received to such
extent and shall constitute Net Cash Proceeds and not be covered by this
proviso), not so used within the 180-day period of receipt of such proceeds
(unless committed (pursuant to a binding agreement) within such 180-day period
to be so used and so used within 90 days following the end of such 180-day
period). For purposes of this definition, in the event any contingent liability
reserve established with respect to any event as described in clause (b)(iv)(B)
above shall be reduced, the amount of such reduction shall, except to the extent
such reduction is made as a result of a payment having been made in respect of
the contingent liabilities with respect to which such reserve has been
established, be deemed to be receipt, on the date of such reduction, of Net Cash
Proceeds in respect of such event.
“NLRC” has the meaning assigned to such term in the definition of “Philippines
NLRC Award”.
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(c).
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not published for any day that is
a Business Day, the NYFRB Rate shall be the rate quoted for such day for a
federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided further that if the NYFRB Rate, determined as
set forth above, shall be less than zero, the NYFRB Rate shall be deemed to be
zero.
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing at the rate stated herein
(including default interest) during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise and (ii) all other monetary obligations of the Borrower to the
Administrative Agent or any of the Lenders under any Loan Document, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), (b) the due and punctual performance
of all other obligations of the Borrower under or pursuant to any Loan Document
and (c) the due and punctual payment and performance of all the obligations of
each other Loan Party under or pursuant to each Loan Document (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).




19

--------------------------------------------------------------------------------

Exhibit 10.1




“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document, Taxes
imposed as a result of a present or former connection between such recipient and
the jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned an interest in any Loan or Loan Document,
engaged in any other transaction pursuant to, or enforced, any Loan Documents).
“Other Taxes” means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, but excluding Excluded Taxes and Other Connection Taxes imposed with
respect to an assignment (other than an assignment pursuant to a request by the
Borrower under Section 2.19(b) or Section 9.02(c)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day as an Overnight Bank Funding
Rate (from and after such date as the NYFRB shall commence to publish such
composite rate); provided that if such rate shall be less than zero, the
Overnight Bank Funding Rate shall be deemed to be zero.
“PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as amended,
7 U.S.C. Section 499a et. seq., as the same now exists or may from time to time
hereafter be amended, modified, recodified or supplemented, together with all
rules, regulations and interpretations thereunder or related thereto.
“Participant” has the meaning assigned to such term in Section 9.04(c)(i).
“Participant Register” has the meaning specified in Section 9.04(c)(iv).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended from time to time.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured lender) business
judgment.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 60 days
or are being contested in compliance with Section 5.04;


20

--------------------------------------------------------------------------------

Exhibit 10.1




(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws (other than any Lien imposed pursuant to Section 430(k) of the
Code or Section 303(k) of ERISA or a violation of Section 436 of the Code) and
(ii) in respect of letters of credit, bank guarantees or similar instruments
issued for the account of the Borrower or any Subsidiary in the ordinary course
of business supporting obligations of the type set forth in clause (i) above;
(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than Indebtedness for borrowed money), leases (other than
Capital Lease Obligations), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case, in the
ordinary course of business and (ii) in respect of letters of credit, bank
guarantees or similar instruments issued for the account of the Borrower or any
Subsidiary in the ordinary course of business supporting obligations of the type
set forth in clause (i) above;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default;
(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any of its Subsidiaries;
(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided, that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by the Borrower or any of its
Subsidiaries in excess of those required by applicable banking regulations;
(h) Liens in favor of, or claims or rights of any producer, grower or seller of
livestock, poultry or agricultural commodities under PACA, PSA or any similar
state or federal laws or regulations;
(i) any Lien, claim or right of any Governmental Authority arising under any law
or regulation in any inventory or farm products allocable to any procurement
contract with such Governmental Authority;
(j) rights and claims of joint owners of livestock (other than poultry) under
arrangements similar to TFM’s existing Alliance program;
(k) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by the Borrower and its Subsidiaries in the ordinary course of
business;
(l) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease (other than Capital Lease Obligations),
license or sublicense or concession agreement permitted by this Agreement;
(m) Liens that are contractual rights of set-off; and
(n) Liens on cash and cash equivalents made to defease or to satisfy and
discharge any debt securities;


21

--------------------------------------------------------------------------------

Exhibit 10.1




provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments and Liens
referred to in clause (n).
“Permitted Fee Receiver” means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Borrower and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Borrower and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN, W-8BEN-E or W-8IMY
(together with, if applicable, one of the aforementioned forms duly completed
from each direct or indirect beneficial owner of such Fee Receiver) or any
successor thereto that entitle such Fee Receiver to a complete exemption from
U.S. withholding tax on such payments (provided, that, in the case of the
Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable, a Fee Receiver
providing such form shall qualify as a Permitted Fee Receiver only if such form
establishes such exemption on the basis of the “business profits” or “other
income” articles of a tax treaty to which the United States is a party and
provides a U.S. taxpayer identification number), in each case, together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower or the Administrative Agent to determine whether such Fee
Receiver is entitled to such complete exemption.
“Permitted Holders” means (a) “members of the same family” of Mr. Don Tyson as
defined in Section 447(e) of the Code and (b) any entity (including, but not
limited to, any partnership, corporation, trust or limited liability company) in
which one or more individuals described in clause (a) hereof possess over 50% of
the voting power or beneficial interests.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Philippines NLRC Award” means the award of damages against a Subsidiary of the
Borrower by the National Labor Relations Council of the Department of Labor and
Employment of the Republic of the Philippines (“NLRC”) more fully described in
the Report on Form 8-K filed by the Borrower with the SEC on December 20, 2016,
and any awards in related actions, as such awards may be modified by the NLRC or
any other body, and any judicial decree affirming, modifying or enforcing such
awards.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed to, by the Borrower or
any ERISA Affiliate.
“Prime Rate” means, as of any day, the rate of interest per annum publicly
announced by MSSF as its prime rate in effect on such day at its principal
office in New York City; each change in the Prime Rate shall be effective from
and including the date such change is publicly announced as being effective.
“Pro Forma Basis” means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (a) such event as if it happened on
the first day of such period or (b) the incurrence of any Indebtedness by the
Borrower or any Subsidiary in connection with such event and any incurrence,
repayment, issuance or redemption of other Indebtedness of the Borrower or any
Subsidiary occurring at any time subsequent to the last day of such period and
on or prior to the date of determination, as if such incurrence, repayment,
issuance or redemption, as the case may be, occurred on the first day of such
period.


22

--------------------------------------------------------------------------------

Exhibit 10.1




“Proceeding” has the meaning set forth in Section 9.03(b).
“Proposed Change” has the meaning assigned to such term in Section 9.02(c).
“PSA” means the Packers and Stockyard Act of 1921, 7 U.S.C. Section 181 et.
seq., as the same now exists or may from time to time hereafter be amended,
modified, recodified or supplemented, together with all rules, regulations and
interpretations thereunder or related thereto.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Rating Agencies” means Moody’s, S&P and Fitch.
“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof) or,
in addition in the case of any Foreign Subsidiary, Indebtedness (“Replacement
Indebtedness”) of such Foreign Subsidiary that replaces Original Indebtedness of
such Foreign Subsidiary or of any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary within 90 days after the
repayment or prepayment of such Original Indebtedness; provided, that (a) the
principal amount of such Refinancing Indebtedness shall not exceed the principal
amount of such Original Indebtedness (except to the extent used to finance
accrued interest and premium (including tender or makewhole premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses),
it being understood in the case of Replacement Indebtedness that is denominated
in a currency different from that of the applicable Original Indebtedness that
the principal amount of such Original Indebtedness shall be deemed to be equal
to the amount in the currency of such Replacement Indebtedness that is equal to
the principal amount of such Original Indebtedness based on the currency
exchange rates applicable on the date such Replacement Indebtedness is incurred;
and (b) such Refinancing Indebtedness shall not constitute an obligation of any
Subsidiary that shall not have been (or, in the case of after-acquired
Subsidiaries, shall not have been required to become) an obligor in respect of
such Original Indebtedness (except that Refinancing Indebtedness of any Foreign
Subsidiary may be Guaranteed by any other Foreign Subsidiary organized under the
laws of the same nation as such Foreign Subsidiary).
“Register” has the meaning assigned to such term in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders holding Loans representing more
than 50% of the sum of all Loans at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority (including Environmental
Laws), in each case, applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.




23

--------------------------------------------------------------------------------

Exhibit 10.1




“Responsible Officer” means any of the president, chief executive officer, Chief
Financial Officer, treasurer, assistant treasurer, controller, chief accounting
officer or the general counsel of the Borrower but, in any event, with respect
to financial matters, the foregoing Person that is responsible for preparing the
financial statements and reports delivered hereunder; provided, that, when such
term is used in reference to any document executed by, or a certification of, a
Responsible Officer, the secretary or assistant secretary of the Borrower shall
have delivered (which may have been on the Borrowing Date or the Closing Date)
an incumbency certificate to the Administrative Agent as to the authority of
such individual.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancelation or termination of any
Equity Interests in the Borrower or any Subsidiary, whether now or hereafter
outstanding, or any option, warrant, or other right to acquire any such Equity
Interests in the Borrower or any Subsidiary, or any other payment that has a
substantially similar effect to any of the foregoing.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.
“Sale/Leaseback Transaction” means an arrangement relating to property owned by
the Borrower or any Subsidiary whereby the Borrower or such Subsidiary sells or
transfers such property to any Person and the Borrower or any Subsidiary leases
such property, or other property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred, from such Person
or its Affiliates; provided, however, that any such arrangement incurred in
connection with the acquisition of property that is not capitalized on the
balance sheet of the Borrower or any Subsidiary and is leased by the Borrower or
any Subsidiary pursuant to an operating lease (other than a Synthetic Lease)
shall not be considered a Sale/Leaseback Transaction.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, any EU member
state or Her Majesty’s Treasury of the United Kingdom, (b) any Person organized
or resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clause (a) or (b).
“Sanctions” means any economic or financial sanctions or trade embargoes
promulgated, administered or enforced from time to time by (a) the U.S.
government, including those administered by the Office of Foreign Assets Control
of the U.S. Department of Treasury or the U.S. Department of State, or (b) the
United Nations Security Council, the European Union, any EU member state or Her
Majesty’s Treasury of the United Kingdom.
“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
“SEC Filing” has the meaning assigned to such term in Section 3.11.
“Securities Act” means the Securities Act of 1933, as amended.


24

--------------------------------------------------------------------------------

Exhibit 10.1




“Securitization Transaction” means any arrangement under which the Borrower or
any Subsidiary transfers accounts receivable and/or payment intangibles,
interests therein and/or related assets and rights (a) to a trust, partnership,
corporation, limited liability company or other entity (which may be an SPE
Subsidiary), which transfer is funded in whole or in part, directly or
indirectly, by the incurrence or issuance by the transferee or successor
transferee (which may be an SPE Subsidiary) of Indebtedness, other securities or
interests that are to receive payments from, or that represent interests in, the
cash flow derived from such accounts receivable and/or payment intangibles,
interests therein or related assets and rights, or (b) directly to one or more
investors or other purchasers. The “amount” or “principal amount” of any
Securitization Transaction shall be deemed at any time to be the aggregate
principal, capital or stated amount (or the substantive equivalent of any of the
foregoing) of the Indebtedness, other securities or interests referred to in the
first sentence of this definition or, if there shall be no such principal,
capital or stated amount (or the substantive equivalent of any of the
foregoing), the uncollected amount of the accounts receivable or interests
therein transferred pursuant to such Securitization Transaction, net of any such
accounts receivables or interests therein that have been written off as
uncollectible. Such “amount” or “principal amount” shall not include any amount
of Indebtedness owing by any SPE Subsidiary to the Borrower or any Subsidiary to
the extent that such intercompany Indebtedness has been incurred to finance, in
part, the transfers of accounts receivable and/or payment intangibles, interests
therein and/or related assets and rights to such SPE Subsidiary.
“Seller” means Keystone Foods Holdings Limited, a private limited company
organized under the laws of England and Wales.
“Solvency Certificate” means a certificate from the Chief Financial Officer or
other officer of equivalent duties of the Borrower demonstrating the solvency
(on a consolidated basis) of the Borrower and its Subsidiaries as of the Closing
Date, on a Pro Forma Basis for the Transactions, substantially in the form of
Exhibit F hereto.
“Solvent” means, with respect to the Borrower and its Subsidiaries, (i) the sum
of the debt (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, does not exceed the fair value of the present
assets of the Borrower and its Subsidiaries, taken as a whole, (ii) the present
fair saleable value of the assets of the Borrower and its subsidiaries, taken as
a whole, is not less than the amount that will be required to pay the probable
liabilities (including contingent liabilities) of the Borrower and its
Subsidiaries, taken as a whole, on their debts as they become absolute and
matured, (iii) the capital of the Borrower and its Subsidiaries, taken as a
whole, is not unreasonably small in relation to the business of the Borrower or
its Subsidiaries, taken as a whole, and (iv) the Borrower and its Subsidiaries,
taken as a whole, do not intend to incur, or believe that they will incur, debts
(including current obligations and contingent liabilities) beyond their ability
to pay such debts as they mature in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“SPE Subsidiary” means any Subsidiary formed solely for the purpose of, and that
engages only in, one or more Securitization Transactions and transactions
related or incidental thereto.
“Specified Default” means any Default or Event of Default under clauses (a),
(b), (d) (limited to breach of the covenant in Sections 5.03 (with respect to
the Borrower’s existence), 6.01 (Indebtedness), 6.02 (Liens) or 6.03
(Fundamental Changes)), (f) or (in each case, solely with respect to the
Borrower) (h) or (i) of Article VII.


25

--------------------------------------------------------------------------------

Exhibit 10.1




“Specified Representations” means the representations and warranties in Sections
3.01(a), 3.01(b), 3.02, 3.03(b), 3.03(c), 3.03(d) (which shall be deemed to
apply solely to any agreement or instrument governing Material Indebtedness),
3.08, 3.13, 3.17, 3.18 and 3.19.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurocurrency Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, (a)
any corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held and (b) any other corporation, limited
liability company, partnership, association or other entity the accounts of
which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of such date. Unless otherwise specified, “Subsidiary”
means any direct or indirect subsidiary of the Borrower. Notwithstanding the
foregoing, no Variable Interest Entity (other than an SPE Subsidiary) shall be a
“Subsidiary” under the foregoing clause (b).
“Subsidiary Guarantor” means, at any time, each Subsidiary that is a party to a
Guarantee Agreement at such time.
“Subsidiary Loan Party” means each Subsidiary that is a Loan Party.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or its Subsidiaries shall be a Swap Agreement.
“Synthetic Lease” means, as to any Person, any lease (including leases that may
be terminated by the lessee at any time) of real or personal property, or a
combination thereof, (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee is deemed to own the property so leased
for U.S. Federal income tax purposes, other than any such lease under which such
Person is the lessor.
“Synthetic Lease Obligations” means, as to any Person, an amount equal to the
capitalized amount of the remaining lease payments under any Synthetic Lease
(determined, in the case of a Synthetic Lease providing for an option to
purchase the leased property, as if such purchase were required at the end of
the term thereof) that would appear on a balance sheet of such Person prepared
in accordance with GAAP if such obligations were accounted for as Capital Lease
Obligations. For purposes of Section 6.02, a Synthetic


26

--------------------------------------------------------------------------------

Exhibit 10.1




Lease Obligation shall be deemed to be secured by a Lien on the property being
leased and such property shall be deemed to be owned by the lessee.
“Target” means each of (i) the U.S. Target and (ii) the Lux Target.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees or other charges or withholdings (including backup
withholding) imposed by any Governmental Authority including any interest,
additions to tax or penalties applicable thereto.
“TFM” means Tyson Fresh Meats, Inc., a Delaware corporation.
“Total Commitment” means, at any time, the aggregate amount of the Commitments
in effect at such time.
“Transactions” means the Acquisition, the redemption, defeasance, repurchase or
repayment of certain existing Indebtedness of the Acquired Business, the
execution, delivery and performance by the Loan Parties of this Agreement and
the other Loan Documents to which they are party, the borrowing of Loans, the
use of the proceeds thereof, and the payment of the fees and expenses incurred
in connection with the foregoing and the other transactions contemplated by or
related to the foregoing.
“Type” means, when used in reference to any Loan or Borrowing, whether the rate
of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“U.S.” means the United States of America.
“U.S. Borrower” means the Borrower if it is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
“U.S. Target” means MFG (USA) Holdings, Inc., a Delaware corporation.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f).
“Variable Interest Entity” means any Person that is not a Subsidiary under
clause (a) of the definition of such term but the accounts of which are
consolidated with those of the Borrower under GAAP as a result of its status as
a variable interest entity.
“Voting Participant” has the meaning assigned to such term in Section
9.04(c)(vi).
“Voting Participant Notification” has the meaning assigned to such term in
Section 9.04(c)(vi).
“wholly-owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which 100% of the Equity Interests (other than
directors’ qualifying shares) are, as of such date, owned and controlled by such
Person or one or more wholly-owned Subsidiaries of such Person or by


27

--------------------------------------------------------------------------------

Exhibit 10.1




such Person and one or more wholly-owned Subsidiaries of such Person. Unless
otherwise specified, “wholly-owned Subsidiary” means a wholly-owned Subsidiary
of the Borrower.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Type (e.g., a “Eurocurrency Loan” or
an “ABR Loan”). Borrowings also may be classified and referred to by Type (e.g.,
a “Eurocurrency Borrowing” or an “ABR Borrowing”).


SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns (subject to any restrictions on assignment set
forth herein), (c) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
        
SECTION 1.04. Accounting Terms; GAAP.


(a)Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision (including any
definition) hereof to eliminate the effect of any change occurring after the
Borrowing Date in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, in each case other than for purposes of Section 3.04 or
Section 5.01, (i)without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect)


28

--------------------------------------------------------------------------------

Exhibit 10.1




to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof, and (iii) without giving effect to any change in accounting for
leases resulting from the adoption by the Borrower of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842), such that any obligations
relating to a lease that was accounted for by the Borrower and its Subsidiaries
as an operating lease as of the date immediately preceding the date of such
adoption and any similar lease entered into after such date by the Borrower or
any Subsidiary shall be accounted for as obligations relating to an operating
lease and not as Capital Lease Obligations. Except for purposes of Sections 3.04
and 5.01, where reference is made to “the Borrower and the Subsidiaries on a
consolidated basis” or similar language, such consolidation shall exclude
therefrom all amounts attributable to Variable Interest Entities (other than SPE
Subsidiaries).


(b)All pro forma computations required to be made hereunder giving effect to any
Material Acquisition or Material Disposition shall be calculated on a Pro Forma
Basis after giving pro forma effect thereto (and, in the case of any pro forma
computations made hereunder to determine whether a transaction is permitted to
be consummated hereunder, to any other such transaction consummated since the
first day of the period covered by any component of such pro forma computation
and on or prior to the date of such computation), and, to the extent applicable,
to the historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Agreement applicable to such Indebtedness
if such Swap Agreement has a remaining term in excess of 12 months).


SECTION 1.05. Currency Translations. For purposes of any determination under
Section 6.01, 6.02 or 6.05 or under clauses (f), (g) or (k) of Article VII, all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than dollars shall be translated into dollars at the currency
exchange rates in effect on the date of such determination; provided, that no
Default or Event of Default shall arise as a result of any limitation set forth
in dollars in Section 6.01, 6.02 or 6.05 being exceeded solely as a result of
changes in currency exchange rates from those rates applicable at the time or
times Indebtedness, Liens or Sale/Leaseback Transactions were initially
consummated in reliance on the exceptions under such Sections.


Article II


The Credits


SECTION 2.01. The Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower on the
Borrowing Date (or such earlier date as set forth in the final paragraph of
Article IV) in an aggregate principal amount not to exceed such Lender’s
Commitment as in effect on such date immediately prior to making such Loans. All
Loans shall be denominated in dollars. Any amount borrowed under this Section
2.01 and subsequently repaid or prepaid may not be reborrowed. Unless previously
terminated, the unused Commitments shall terminate upon the earlier of (i) the
making of the Loans on the Borrowing Date and (ii) 5.00 pm (New York City time)
on the date of this Agreement.


29

--------------------------------------------------------------------------------

Exhibit 10.1






SECTION 2.02. Loans and Borrowings.


(c)Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


(d)Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurocurrency Loans as the Borrower may request in accordance herewith.
Each Lender at its option may make any Eurocurrency Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided, that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.


(e)At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000; provided, that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Total Commitment. Borrowings of more than one Type may be
outstanding at the same time; provided, that there shall not at any time be more
than a total of ten Eurocurrency Borrowings outstanding.


(f)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurocurrency Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 p.m., New York City time, one Business
Day prior to the date of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or other electronic transmission to the Administrative Agent of a
written Borrowing Request substantially in the form of Exhibit C signed by the
Borrower. Each such telephonic and written Borrowing Request shall specify the
following information:


(i)the aggregate amount of the requested Borrowing;


(ii)the date of such Borrowing, which shall be a Business Day;


(iii)whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;


(iv)in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


30

--------------------------------------------------------------------------------

Exhibit 10.1






If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04. [Reserved].


SECTION 2.05. [Reserved].


SECTION 2.06. [Reserved].


SECTION 2.07 Funding of Borrowings.


(a)     Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 10:00
a.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to the Borrower promptly,
and in no event later than 12:00 noon, New York City time, crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request.


(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with clause (a) of this Section and may, in reliance
upon such assumption and in its sole discretion, make available to the Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and Borrower agree (severally and not jointly) to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to such Loan. If such
Lender pays such amount to the Administrative Agent, then such amount (less
interest) shall constitute such Lender’s Loan included in such Borrowing. With
respect to any share of a Borrowing not made available by a Lender as
contemplated above, if such Lender subsequently pays its share of such Borrowing
to the Administrative Agent, then the Administrative Agent shall promptly repay
to the Borrower any corresponding amount paid by the Borrower to the
Administrative Agent as provided in this clause (b) (including interest thereon
to the extent received by the Administrative Agent from the Borrower); provided,
that such repayment to the Borrower shall not operate as a waiver or any
abandonment of any rights or remedies of the Borrower with respect to such
Lender.


SECTION 2.08. Interest Elections.


(a)    Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request or designated by Section 2.03 and, in the case of a
Eurocurrency Borrowing, shall have an initial


31

--------------------------------------------------------------------------------

Exhibit 10.1




Interest Period as specified in such Borrowing Request or designated by Section
2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.


(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower was
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile or by other electronic transmission to the Administrative Agent of a
written Interest Election Request substantially in the form of Exhibit D signed
by the Borrower.


(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and


(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d).


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.


(g)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and (except in the case of an Event of Default
under clause (h) or (i) of Article VII) the Administrative Agent, at the request
of the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.




32

--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 2.09. Optional Prepayment of Loans.


(a)    [Reserved].
(b)    The Borrower shall have the right at any time and from time to time to
prepay, without premium or penalty (other than, with respect to Eurocurrency
Borrowings, payments that may become due under Section 2.16), the Loans, in
whole or in part, subject to the requirements of this Section 2.09(b); provided,
that each partial repayment of the Loans shall be in an amount that is an
integral multiple of $1,000,000 and not less than $2,500,000. The Borrower shall
notify the Administrative Agent by telephone (confirmed by facsimile or by other
electronic transmission) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 2:00 p.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
the Loans or portion thereof to be prepaid; provided, that a notice of optional
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or any other event, in which case, such notice of prepayment
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each prepayment of a Borrowing under this
Section 2.09(b) shall be applied ratably to the Loans prepaid. Prepayments shall
be accompanied by accrued interest to the extent required by Section 2.13(d).
Each prepayment of a Borrowing under this Section 2.09(b) shall not be
reborrowed.


SECTION 2.10. Repayment of Loans; Evidence of Debt.


(a)    The Borrower hereby unconditionally promises to repay on the Maturity
Date the then remaining unpaid principal amount of the Loans. Such payment shall
be made to the Administrative Agent for the ratable account of the Lenders based
on the then outstanding Loans.


(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from the Loans made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of the Loans made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder,
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof and (iv) the
application or disbursement by the Administrative Agent of any amounts pursuant
to this Agreement or any other Loan Document.


(d)    The entries made in the accounts maintained pursuant to clauses (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein (and in the case of any inconsistency
between the Register and the accounts maintained by any Lender or the
Administrative Agent, the Register shall govern); provided, that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans and pay interest thereon in accordance with the terms of this
Agreement.




33

--------------------------------------------------------------------------------

Exhibit 10.1




(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit G, payable to
such Lender and its registered assigns. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns.


SECTION 2.11. Mandatory Prepayments of Loans.


(a)    In the event that the Borrower or any of its Subsidiaries receives any
Net Cash Proceeds arising from any Asset Sale, Debt Issuance or Equity Issuance,
then 100% of such Net Cash Proceeds shall be applied by the Borrower to prepay
the Loans not later than five Business Days following the receipt by the
Borrower or such Subsidiary of such Net Cash Proceeds. The Borrower shall notify
the Administrative Agent within three Business Days of the receipt by the
Borrower or its Subsidiary of any such Net Cash Proceeds and the Administrative
Agent will promptly notify each Lender of its receipt of each such notice.


(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by facsimile or by other electronic transmission) of any prepayment
required by Section 2.11(a) (i) in the case of prepayment of a Eurocurrency
Borrowing, not later than 2:00 p.m., New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of an ABR
Borrowing, not later than 2:00 p.m., New York City time, one Business Day before
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid and set forth a reasonably detailed calculation of the
amount of such mandatory prepayment. Promptly following receipt of any such
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each prepayment under Section 2.11(a) shall be applied ratably to the
Loans. Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13(d). Each prepayment of a Borrowing under this Section
2.11 shall not be reborrowed.


SECTION 2.12. Fees.


(a)    The Borrower agrees to pay (or cause to be paid) to the Administrative
Agent for the account of each Lender a duration fee (the “Duration Fee”) in an
amount equal to the 0.25% of the aggregate principal amount of the Loans of such
Lender outstanding at the close of business, New York City time, on the date
that is 180 days after the Borrowing Date.


(b)    The Borrower also agrees to pay (or cause to be paid) to the
Administrative Agent, the Arranger and the Lenders any applicable fees
respectively required to be paid to them in such amounts and payable at such
times as separately agreed between them in writing, including as set forth in
the Fee Letter.


(c)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, in the case of
the Duration Fee, in accordance with this Section 2.12. Fees paid shall not be
refundable under any circumstances.


SECTION 2.13. Interest.


(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.


34

--------------------------------------------------------------------------------

Exhibit 10.1






(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted Eurocurrency Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.


(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration, by mandatory prepayment
or otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding clauses of this Section or (ii) in the case of any
other amount, 2.00% per annum plus the rate applicable to ABR Loans as provided
in clause (a) of this Section.


(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided, that (i) interest accrued pursuant to clause (c) of this Section shall
be payable on demand, (ii) in the event of any repayment or prepayment of any
Loan (other than a prepayment of an ABR Loan prior to the Maturity Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.


(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and, in each
case, shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted Eurocurrency Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.


SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:


(a)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted Eurocurrency Rate for such Interest Period; or


(b)the Administrative Agent is advised by the Required Lenders that the Adjusted
Eurocurrency Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
respective Loans (or its Loan) included in such Borrowing for such Interest
Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone (promptly confirmed in writing) or facsimile or by other
electronic transmission as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and such Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing shall be ineffective
and such Borrowing (unless prepaid) shall be converted to, or continued as, an
ABR Borrowing and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided, that
following the first day that such condition shall cease to exist, such
Borrowings may be made as or converted to Eurocurrency Borrowings at the request
of and in accordance with the elections of the Borrower.


35

--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 2.15. Increased Costs.


(a)    If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted Eurocurrency
Rate);


(ii)subject any Lender to any Taxes on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto (other than (A) Indemnified Taxes or
(B) Excluded Taxes); or


(iii)impose on any Lender or the London interbank market any other condition,
cost, or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or any other amount) then so long as such Lender is requiring
reimbursement for such increased costs from similarly situated borrowers under
comparable, syndicated credit facilities, then, upon the request of such Lender,
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law affecting such Lender or
any lending office of such Lender or such Lender’s holding company, if any,
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity), then, from time to time upon request of such Lender, the Borrower
will pay to such Lender such additional amount or amounts as will compensate
such Lender or such Lender’s holding company for any such reduction suffered.
(c)    A certificate of a Lender setting forth in reasonable detail an
explanation of the amount or amounts necessary to compensate such Lender or its
respective holding companies, as the case may be, as specified in clauses (a) or
(b) of this Section shall be delivered to the Borrower and shall be conclusive
absent manifest error; provided, that such Lender shall not be under any
obligation to include in such certificate any information in respect of which
disclosure is prohibited by applicable law or any binding confidentiality
agreement. The Borrower shall pay such Lender the amount shown as due on any
such certificate within 30 days after receipt thereof.


(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided, that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or


36

--------------------------------------------------------------------------------

Exhibit 10.1




reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.


SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(b) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower to replace a Lender pursuant to Section 2.19(b) or
Section 9.02(c), then, in any such event, the Borrower shall compensate each
Lender for the loss, cost and reasonable expense actually incurred (excluding
loss of anticipated profits) by such Lender and attributable to such event. In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to include an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest that would have accrued on the principal
amount of such Loan had such event not occurred, at the Eurocurrency Rate
(without consideration of the Applicable Rate) that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London eurodollar market (without
consideration of the Applicable Rate). A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after the Borrower’s receipt thereof.


SECTION 2.17. Taxes.


(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction or
withholding for any Taxes; provided, that if any applicable law (as determined
in the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment, the applicable
withholding agent shall be entitled to make such deductions and timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law and, if such Tax is an Indemnified Tax, then the sum payable by
the applicable Loan Party shall be increased as necessary so that after making
all required deductions for Indemnified Taxes (including deductions applicable
to additional sums payable under this Section) the Administrative Agent or a
Lender, as the case may be, receives an amount equal to the sum it would have
received had no such deductions been made.


(b)    Without limiting the provisions of Section 2.17(a) above, the Loan
Parties shall timely pay, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.


(c)    To the extent not paid, reimbursed or compensated pursuant to Section
2.17(a) or (b), the Loan Parties shall jointly and severally indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes payable by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of the Loan Parties under any
Loan Document (including Indemnified Taxes imposed or


37

--------------------------------------------------------------------------------

Exhibit 10.1




asserted on or attributable to amounts payable under this Section) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (except for any interest, penalties, or expenses
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
Administrative Agent or such Lender, as the case may be). A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender,
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.


(d)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so) attributable to such Lender (including any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c)(iv) relating
to the maintenance of a Participant Register) that are paid or payable by the
Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(d) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any and all amounts due to the Administrative Agent under
this Section 2.17(d).


(e)    As soon as practicable after any payment of Indemnified Taxes by the Loan
Parties to a Governmental Authority pursuant to Section 2.17(a), the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.


(h)Any Foreign Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate.
In addition, any Lender, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine that such Lender is not
subject to backup withholding or information reporting requirements.


Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such forms (other than such
documentation set forth in clauses (i) through (v) below and documentation
related to FATCA) shall not be required if in applicable Lender’s judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense (or, in the case of a Change in Law, any
incremental material unreimbursed cost or expense) or would materially prejudice
the legal or commercial position of such Lender. Upon the reasonable request of
the Borrower or the Administrative Agent, any Lender shall update any form or
certification previously delivered pursuant to this Section 2.17(f).


38

--------------------------------------------------------------------------------

Exhibit 10.1




Without limiting the generality of the foregoing, any Lender shall (in the case
of clauses (ii) through (vi) below, to the extent it is legally entitled to do
so), deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent),
whichever of the following is applicable:
(i)duly completed copies of Internal Revenue Service Form W-9 certifying that
such Lender is exempt from U.S. federal backup withholding tax,


(ii)duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E,
as applicable, claiming eligibility for benefits of an income tax treaty to
which the U.S. is a party,


(iii)duly completed copies of Internal Revenue Service Form W-8ECI,


(iv)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit H-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of section 881(c)(3)(A) of the Code, (B)
a “10-percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (D) the interest payments in question are
not effectively connected with a United States trade or business conducted by
such Lender (a “U.S. Tax Compliance Certificate”) and (y) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,


(v)to the extent a Foreign Lender is not the beneficial owner, an Internal
Revenue Service Form W-8IMY, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E,
U.S. Tax Compliance Certificate substantially in the Form of Exhibit H-3 or
Exhibit H-4, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided, that, if the Foreign Lender is a partnership and
one or more beneficial owners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the Form of Exhibit H-2 on behalf of such
beneficial owners, or


(vi)any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax duly completed,
together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.


Each Lender agrees that if any form or certification previously delivered by
such Lender pursuant to this Section 2.17(f) expires or becomes obsolete or
inaccurate in any material respect, such Lender shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of such Lender’s legal inability to do so.
If a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such


39

--------------------------------------------------------------------------------

Exhibit 10.1




documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA, to determine that such Lender has complied with such Lender’s obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.17(f), the term “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
(i)Each Fee Receiver hereby represents that it is a Permitted Fee Receiver and
agrees to update Internal Revenue Service Form W-9 (or its successor form) or
the applicable Internal Revenue Service Form W-8 (or its successor form) upon
any change in such Fee Receiver’s circumstances or if such form expires or
becomes inaccurate or obsolete, and to promptly notify the Borrower and the
Administrative Agent if such Fee Receiver becomes legally ineligible to provide
such form.


(h)    If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes as to which
it has been indemnified pursuant to this Section (including additional amounts
paid by the Borrower pursuant to this Section), it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses (including any Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over
pursuant to this clause (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender, as the case may be, in the event the Administrative Agent or such
Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this clause (h), in no event will
the Administrative Agent or any Lender be required to pay any amount to the
Borrower the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This clause shall not be
construed to require the Administrative Agent or any Lender to make available
its Tax returns (or any other information relating to its Taxes that it deems
confidential) to the Borrower or any other Person.


(i)    Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, termination of the Loan Documents
and the repayment, satisfaction or discharge of all obligations thereunder.


(j)    For purposes of Section 2.17(d), (f) and (i), the term “applicable law”
includes FATCA.


SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.


(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.15, 2.16, 2.17 or 9.03, or otherwise) at or prior to the time expressly
required hereunder or under any other Loan Document for such payment (or, if no
such time is expressly required, prior to 2:00 p.m., New York City time), on the
date when due, in immediately available funds, without set-off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 1300 Thames Street,
Baltimore, MD 21231 or at such other address


40

--------------------------------------------------------------------------------

Exhibit 10.1




that the Administrative Agent shall advise the Borrower in writing, except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto and payments pursuant to other Loan Documents
shall be made to the Persons specified therein. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest or any payment of fees, such interest
or fees, as applicable, shall be payable for the period of such extension. All
payments under any Loan Document shall be made in dollars.


(b)    Prior to any repayment of any Borrowings hereunder (other than the
repayment in full of all outstanding Borrowings on the scheduled date of such
repayment), the Borrower shall select the Borrowing or Borrowings to be paid and
shall notify the Administrative Agent by telephone (confirmed by facsimile) of
such selection at the times and on the days provided in Section 2.09 and 2.11;
provided, that each repayment of Borrowings shall be applied to repay any
outstanding ABR Borrowings before any other Borrowings. If the Borrower fails to
make a timely selection of the Borrowing or Borrowings to be repaid (in
accordance with the immediately preceding sentence) or prepaid (in accordance
with Section 2.09 or 2.11), such payment shall be applied, first, to pay any
outstanding ABR Borrowings and, second, to other Borrowings in the order of the
remaining duration of their respective Interest Periods (the Borrowing with the
shortest remaining Interest Period to be repaid first). Each repayment or
prepayment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.


(c)    Any amounts received by the Administrative Agent in accordance with this
Agreement or another Loan Document (i) not constituting (A) a specific payment
of principal, interest, fees or other sum payable under the Loan Documents, or
(B) a mandatory prepayment under Section 2.11 (which shall be applied in
accordance with Section 2.11), or (ii) after an Event of Default has occurred
and is continuing and the Administrative Agent so elects or the Required Lenders
so direct, shall be applied ratably to the Obligations as follows: first, to the
payment of all costs and expenses incurred by the Administrative Agent in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Administrative Agent hereunder or under
any other Loan Document on behalf of any Loan Party and any other costs or
expenses incurred in connection with the exercise of any right or remedy
hereunder or under any other Loan Document, second, to the payment in full of
the Obligations (the amounts so applied to be distributed among the Lenders pro
rata in accordance with the amounts of the Obligations owed to them on the date
of any such distribution), and third, to the Loan Parties, their successors or
assigns, or as a court of competent jurisdiction may otherwise direct.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower or an Event of Default has occurred and is continuing,
neither the Administrative Agent nor any Lender shall apply any payment that it
receives to a Eurocurrency Loan, except (x) on the expiration date of the
Interest Period applicable to any such Eurocurrency Loan or (y) in the event,
and only to the extent, that there are no outstanding ABR Loans and, in any such
event, the Borrower shall pay any break funding payment required in accordance
with Section 2.16. The Administrative Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations in accordance with the
terms of this Agreement.


(d)    Except to the extent otherwise provided herein (including Section 2.21):
(i) each Borrowing shall be made from the Lenders and the termination and
reduction of the Commitments under Section 2.11 shall be applied to the
respective Commitments of the Lenders ratably among the undrawn Commitments then
outstanding; (ii) each Borrowing shall be allocated pro rata among the Lenders
according to the amounts of their respective Commitments (in the case of the
making of Loans) or their respective


41

--------------------------------------------------------------------------------

Exhibit 10.1




Loans that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of the
Loans by the Borrower shall be made for the account of the relevant Lenders pro
rata in accordance with the respective unpaid principal amounts of the Loans
made to the Borrower and held by them; and (iv) each payment of interest on the
Loans by the Borrower shall be made for the accounts of the Lenders pro rata in
accordance with the amounts of interest on such Loans then due and payable to
them.


(e)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.


(f)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon then due than
the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided,
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this clause (f) shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or other Affiliate thereof (as to which the provisions of this clause
(f) shall apply). The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.


(g)    Unless the Administrative Agent shall have received notice from the
Borrower, prior to the date on which any payment is due to the Administrative
Agent for the account of a Lender hereunder, that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to such Lender the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.


(j)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b), 2.17(d), 2.18(g) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent (or, following the payment of all amounts then due to the
Administrative Agent, to the extent the Lenders shall have funded


42

--------------------------------------------------------------------------------

Exhibit 10.1




payments to the Administrative Agent in respect of other such amounts, for the
benefit of the other Lenders) to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid, and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under such Sections; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.


SECTION 2.19. Mitigation Obligations; Replacement of Lenders.


(a)    If any Lender requests compensation under Section 2.15 or determines that
it can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17 or mitigate the
impact of Section 2.22, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable out-of-pocket costs and expenses incurred by any Lender in connection
with any such designation or assignment.


(b)    If any Lender requests compensation under Section 2.15 or determines that
it can no longer make or maintain Eurocurrency Loans pursuant to Section 2.22,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided, that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.


SECTION 2.20. [Reserved].


SECTION 2.21. [Reserved].


SECTION 2.22. Illegality. Notwithstanding any other provision herein, if the
adoption of any law or any Change in Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurocurrency
Loans as contemplated by this Agreement, (a) the commitment of such Lender
hereunder to make Eurocurrency Loans, continue Eurocurrency Loans as such and
convert ABR Loans to Eurocurrency Loans shall forthwith be suspended to the
extent necessary for such Lender to avoid any such unlawful action until such
Lender notifies the Administrative Agent that it is lawful for such Lender to
make or maintain Eurocurrency Loans as contemplated by this Agreement; provided,
that


43

--------------------------------------------------------------------------------

Exhibit 10.1




notwithstanding the suspension contemplated by this clause (a), the commitment
of such Lender hereunder to make ABR Loans shall continue to be in effect, and
(b) such Lender’s Loans then outstanding as Eurocurrency Loans, if any, shall be
converted to available and lawful Interest Periods, if any, or to ABR Loans, at
the option of the Borrower, on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurocurrency Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the applicable Borrower shall pay to such Lender such amounts, if any,
as may be required pursuant to Section 2.16.


Article III


Representations and Warranties


The Borrower represents and warrants to the Lenders, as of the Borrowing Date,
that:
SECTION 3.01. Organization; Powers. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority (i) to carry on its
business as now conducted and as proposed to be conducted, (ii) to execute,
deliver and perform its obligations under each Loan Document to which it is a
party and (iii) to effect the Transactions, and (c) is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where the failure to so qualify, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.


SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party and the execution, delivery and performance by each Loan
Party of the Loan Documents have been duly authorized by all necessary corporate
or other action and, if required, action by the holders of such Loan Party’s
Equity Interests. This Agreement has been duly executed and delivered by the
Borrower and constitutes, and each other Loan Document to which any Loan Party
is to be a party, when executed and delivered by such Loan Party, will
constitute, a legal, valid and binding obligation of the Borrower or such Loan
Party (as the case may be), enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any material Requirement
of Law applicable to the Borrower or any Subsidiary to the extent failure to
comply therewith could reasonably be expected to have a Material Adverse Effect,
(c) will not violate the charter, by-laws or other organizational documents of
the Borrower or any Subsidiary, (d) will not violate or result in a material
default under any material indenture, agreement or other instrument binding upon
the Borrower or any Subsidiary or their respective assets, or give rise to a
right thereunder to require any material payment to be made by the Borrower or
any Subsidiary or give rise to a right of, or result in, termination,
cancelation or acceleration of any material obligation thereunder and (e) will
not result in the creation or imposition of any Lien (other than a Lien
permitted under Section 6.02) on any asset of the Borrower or any Subsidiary.


SECTION 3.04. Financial Condition; No Material Adverse Change.


(k)The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and consolidated statements of income, stockholders’ equity and
cash flows as of and for the fiscal


44

--------------------------------------------------------------------------------

Exhibit 10.1




year ended September 29, 2018, reported on by PricewaterhouseCoopers LLP,
independent registered public accounting firm, and (ii) as of the Borrowing
Date, the other financial statements described in Article IV(c) below. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
Subsidiaries as of such dates and for such periods in accordance with GAAP
consistently applied, subject to year-end audit adjustments and the absence of
footnotes and consolidated statements of stockholders’ equity in the case of the
statements referred to in clause (ii) above.


(l)Since September 29, 2018, there has not occurred any event, change or
condition that has had, or could reasonably be expected to have, a Material
Adverse Effect.


(m)The fair value of the assets of the Borrower and its Subsidiaries (both at
fair valuation and at present fair saleable value) is greater than the total
amount of liabilities (including contingent and unliquidated liabilities) of the
Borrower and its Subsidiaries and the Borrower and its Subsidiaries are able to
pay all their liabilities as such liabilities mature and do not have
unreasonably small capital with which to carry on their business. In computing
the amount of contingent or unliquidated liabilities at any time, such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.


SECTION 3.05. Properties.


(a)    The Borrower and each of its Subsidiaries has good title to, or valid
leasehold interests in, all the real and personal property that is material to
its business, free of all Liens, other than Liens permitted by Section 6.02.


(b)    The Borrower and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe in any material respect upon the rights of any
other Person.


SECTION 3.06. Litigation and Environmental Matters.


(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower or
any Subsidiary, threatened against or affecting the Borrower or any Subsidiary
(i) that could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than the Disclosed Matters) or (ii)
that involve any of the Loan Documents or the Transactions.


(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any Subsidiary
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, registration or license or other approval required under
any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any pending or threatened claim with respect to any
Environmental Liability or (iv) knows of any conditions or circumstances that
could reasonably be expected to form the basis for any Environmental Liability.


SECTION 3.07. Compliance with Laws and Agreements. The Borrower and each of its
Subsidiaries is in compliance with (a) all Requirements of Law applicable to it
or its property except any noncompliance therewith which could not reasonably be
expected to result in a Material Adverse Effect and


45

--------------------------------------------------------------------------------

Exhibit 10.1




(b) in all material respects, all indentures and material agreements and other
instruments binding upon it or its property.


SECTION 3.08. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or is subject to
registration under such Act.


SECTION 3.09. Taxes. The Borrower and each of its Subsidiaries (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed, except to the extent that failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (b) except to the extent
that failure to do so could not reasonably be expected to result in a Material
Adverse Effect, has paid or caused to be paid all Taxes required to have been
paid by it, except any Taxes that are being contested in good faith by
appropriate proceedings; provided, that the Borrower or such Subsidiary, as the
case may be, has set aside on its books adequate reserves therefor in accordance
with Financial Accounting Standards Board Accounting Standards Codification 740,
Income Taxes. No material Tax liens have been filed and no material claims are
being asserted with respect to any Taxes.


SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. Each Plan and Foreign Pension Plan has been
maintained, operated, and funded in compliance with its own terms and in
compliance with the provisions of ERISA, the Code, and any other applicable
federal, state laws or foreign laws, and the minimum funding standards of ERISA,
the Code or any similar foreign law with respect to each Plan or Foreign Pension
Plan have been satisfied, except in each case where the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. None of the
Borrower or any of its Subsidiaries is an entity deemed to hold “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA).


SECTION 3.11. Disclosure. None of (a) the Borrower’s Quarterly Report on Form
10-Q for the fiscal quarter ended June 30, 2018 or its Annual Report on Form
10-K for the fiscal year ended September 29, 2018 (collectively, the “SEC
Filings”) or (b) any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrowers to the
Administrative Agent or any Lender pursuant to any Loan Document or delivered
thereunder (as modified or supplemented by other information then or theretofore
furnished by or on behalf of the Borrowers to the Administrative Agent in
connection herewith), as of the date of such SEC Filings or the date such
disclosures are delivered, as applicable, contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that, with respect to projected financial information, the
Borrowers represent only that such information was prepared in good faith based
upon assumptions believed by them to be reasonable at the time delivered (unless
otherwise updated subsequent thereto, in which case such information was
prepared in good faith based upon assumptions believed by them to be reasonable
at the time updated).


SECTION 3.12. Insurance. The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies or through
self-insurance and the Borrower believes that such insurance maintained by or on
behalf of the Loan Parties and their subsidiaries is adequate. As of the
Borrowing Date, all premiums due in respect of such insurance have been paid.


SECTION 3.13. Use of Proceeds; Margin Regulations. Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit


46

--------------------------------------------------------------------------------

Exhibit 10.1




for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock. Following the application of the proceeds of the Loans,
not more than 25% of the value of the assets (either of the Borrower only or of
the Borrower and its Subsidiaries on a consolidated basis) subject to the
provisions of Section 6.02, Section 6.03 or any other provision restricting the
disposition or pledge of Margin Stock, or subject to any restriction on the
disposition or pledge of Margin Stock contained in any agreement or instrument
between the Borrower and any Lender or any Affiliate of any Lender relating to
Indebtedness and within the scope of clauses (f) or (g) of Article VII, will be
Margin Stock.


SECTION 3.14. Labor Matters. As of the Borrowing Date, there are no strikes,
lockouts or slowdowns or any other labor disputes against the Borrower or any
Subsidiary pending or, to the knowledge of the Borrower or any Subsidiary, or
threatened, that could reasonably be expected to have a Material Adverse Effect
(other than the Disclosed Matters). The hours worked by and payments made to
employees of the Borrower or any Subsidiary have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters except as could not reasonably be expected
to have a Material Adverse Effect (other than the Disclosed Matters). All
payments due from the Borrower or any Subsidiary, or for which any claim may be
made against the Borrower or any Subsidiary, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of the Borrower or such Subsidiary, to the extent the
failure to do so could reasonably be expected to have a Material Adverse Effect
(other than the Disclosed Matters). The consummation of the Transactions will
not give rise to any right of termination or right of renegotiation on the part
of any union under any collective bargaining agreement to which the Borrower or
any Subsidiary is bound.


SECTION 3.15. Subsidiaries. Schedule 3.15 sets forth, as of the Borrowing Date,
a correct and complete list of the name and type of organization of each of the
Borrower’s Subsidiaries, indicating whether any Subsidiary is, as of the
Borrowing Date, required to become a Subsidiary Guarantor pursuant to the
Guarantee Requirement.


SECTION 3.16. Event of Default. No Default or Event of Default has occurred and
is continuing.


SECTION 3.17. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to promote compliance
by the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective directors and officers and, to
the knowledge of the Borrower and its Subsidiaries, their employees and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects. None of (a) the Borrower, any Subsidiary or, to the knowledge
of the Borrower or any Subsidiary, any of their respective directors, officers
or employees, or (b) to the knowledge of the Borrower or any Subsidiary, any
agent of the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. The Transactions will not violate any Anti-Corruption Law or
applicable Sanctions.


SECTION 3.18. Patriot Act. Each Loan Party is in compliance, in all material
respects, with the Bank Secrecy Act, as amended by Title III of the Patriot Act.


SECTION 3.19. Solvency. The Borrower and its Subsidiaries are, as of the Closing
Date, upon giving effect to the Transactions and as of each date of making the
Loans and the application of proceeds thereof, on a consolidated basis, Solvent.


47

--------------------------------------------------------------------------------

Exhibit 10.1




Article IV


Conditions


The obligations of the Lenders to make the Loans hereunder (subject to the final
paragraph of this Article IV) shall not become effective until the date on which
each of the following conditions shall be satisfied (or waived in accordance
with Section 9.02):
(a)Loan Documents and Fee Letter. The Administrative Agent (or its counsel)
shall have received a counterpart of this Agreement, the Fee Letter and, if
required pursuant to the terms of this Agreement, the Guarantee Agreement signed
on behalf of each party hereto or thereto, as applicable (or written evidence
reasonably satisfactory to the Administrative Agent (which may include a
facsimile or other electronic transmission of a signed signature page) that such
party has signed such counterpart).


(b)Conditions Satisfaction Date. The Conditions Satisfaction Date (as defined in
the Acquisition Agreement as of August 17, 2018) shall have occurred.


(c)Financial Statements. The Arranger shall have received audited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries for the last three full fiscal years
ended at least 60 days prior to the Borrowing Date, and unaudited consolidated
and (to the extent available) consolidating balance sheets and related
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for each subsequent fiscal quarterly interim period or periods
ended at least 40 days prior to the Borrowing Date (and the corresponding
period(s) of the prior fiscal year), which shall have been reviewed by the
independent accountants for the Borrower as provided in Statement of Auditing
Standards No. 100.


(d)Fees and Expenses. The Lenders, the Administrative Agent and the Arranger
shall have received on the Borrowing Date all fees required to be paid and due
on or prior to such date, and all expenses for which invoices have been
presented at least two Business Days prior to the Borrowing Date, on or prior to
the Borrowing Date.


(e)Closing Deliverables. The Administrative Agent shall have received:


(i)Legal Opinion. A favorable written opinion (addressed to the Administrative
Agent and the Lenders and dated the Borrowing Date) of Davis Polk & Wardwell
LLP, counsel for the Borrower and the Loan Parties, covering customary matters
relating to the Loan Parties, the Loan Documents and the Transactions. The
Borrower hereby requests such counsel to deliver such opinions.


(ii)Officer’s Certificate. An officer’s certificate, signed by a Responsible
Officer of the Borrower and dated the Borrowing Date, certifying that each of
the conditions precedent set forth in Article IV (b), (g) and (h) have been
satisfied as of the Borrowing Date.


(iii)Organizational Documents. The Administrative Agent shall have received (i)
a certificate of each applicable Loan Party, dated the Borrowing Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it


48

--------------------------------------------------------------------------------

Exhibit 10.1




is a party and approving the Transactions, (B) identify by name and title and
bear the signatures of the officers of such Loan Party authorized to sign the
Loan Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its bylaws or
operating, management or partnership agreement, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization (to the
extent applicable in the jurisdiction of organization of such Loan Party).


(iv)Borrowing Request. A Borrowing Request in accordance with Section 2.03.


(f)“Know Your Customer” Requirements. The Lenders shall have received, at least
three Business Days prior to the Borrowing Date, all documentation required
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, to the extent reasonably requested by
any Lender at least ten Business Days prior to the Borrowing Date.


(g)No Specified Default. No Specified Default has occurred and is continuing.


(h)Representations and Warranties. The Specified Representations (other than the
representation in Section 3.19) shall be true and correct as of the Borrowing
Date.


Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Article IV, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Borrowing Date specifying its objection thereto.
Notwithstanding the foregoing, if the Closing Date does not occur on or before
the date that is three Business Days after the Borrowing Date, the Company shall
immediately repay in full the Loans and accrued interest thereon.
Article V


Affirmative Covenants


Until the principal of and interest on each Loan and all fees, expenses and
other amounts payable under any Loan Document (other than contingent amounts not
yet due) shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent for prompt delivery to each Lender:


(i)as soon as possible, but in any event within 75 days after the end of each
fiscal year of the Borrower, the Borrower’s audited consolidated balance sheet
and audited consolidated statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, and related notes thereto, setting
forth, in each case, in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial


49

--------------------------------------------------------------------------------

Exhibit 10.1




statements present fairly in all material respects the financial position and
results of operations and cash flows of the Borrower and its consolidated
Subsidiaries as of the end of and for such fiscal year on a consolidated basis
in accordance with GAAP consistently applied;


(j)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, the
Borrower’s unaudited consolidated balance sheet and unaudited consolidated
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth, in each
case, in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by the Chief Financial Officer of the Borrower as presenting
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of the end of and for such fiscal quarter or such portion of the fiscal year on
a consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;


(k)concurrently with any delivery or deemed delivery of financial statements
under clauses (a) or (b) above (or, in the case of any such delivery under
clause (a) above, within 75 days after the end of the applicable fiscal year of
the Borrower) a certificate of the Chief Financial Officer of the Borrower
substantially in the form of Exhibit E certifying (i) (solely in the case of
financial statements delivered pursuant to clause (b) above) such financial
statements as presenting fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of the end of and for such fiscal quarter or the
then elapsed portion of the fiscal year on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes, (ii) as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (iii) setting forth reasonably
detailed calculations demonstrating compliance with the covenants contained in
Sections 6.07 and 6.08 and, if as of the date of such financial statements the
Borrower’s consolidated financial statements include the results of any Variable
Interest Entity that is not a “Subsidiary” for purposes hereof, including a
statement in sufficient detail of amounts in respect of Variable Interest
Entities excluded in calculating such covenants, and (iv) stating whether any
change in GAAP or in the application thereof that applies to the Borrower or any
of its consolidated Subsidiaries has occurred since the later of the date of the
Borrower’s most recent audited financial statements referred to in Section 3.04
and the date of the most recent prior certificate delivered pursuant to this
clause (c) indicating such a change and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;


(l)concurrently with any delivery of financial statements under clause (a) of
this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their audit of such financial statements of any failure of the Borrower to
comply with the terms, covenants, provisions or conditions of Section 6.07 or
Section 6.08 insofar as they relate to accounting matters and, if such
accounting firm has obtained such knowledge of any failure to comply, a
statement as to the nature thereof (which certificate may be limited to the
extent required by accounting rules or guidelines);


(m)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials (other than registration
statements on Form S-8 or any similar or successor form) filed by the Borrower
or any Subsidiary with the SEC, or any Governmental


50

--------------------------------------------------------------------------------

Exhibit 10.1




Authority succeeding to any or all of the functions of the SEC, or with any
national securities exchange, or distributed by the Borrower to the holders of
its Equity Interests generally, as the case may be;


(n)promptly after Moody’s, S&P or Fitch shall have announced (i) a change in its
Facility Rating, Corporate Rating or Index Rating (or the establishment of any
such rating), (ii) that it shall no longer maintain a Facility Rating, a
Corporate Rating or an Index Rating, (iii) a change of its rating system or (iv)
that it shall cease to be in the business of issuing corporate debt ratings,
written notice of such development or rating change;


(o)promptly following any reasonable request therefor from the Administrative
Agent, copies of any documents described in Sections 101(k) or 101(l) of ERISA
that any Loan Party or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided, that if the Loan Parties or any of the ERISA
Affiliates have not requested such documents or notices from the administrator
or sponsor of the applicable Multiemployer Plan, then, upon reasonable request
of the Administrative Agent, the Loan Parties and/or the ERISA Affiliates shall
promptly make a request for such documents or notices from such administrator or
sponsor and the Borrower shall provide copies of such documents and notices
promptly after receipt thereof; and


(p)promptly following any reasonable request therefor, (i) such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent (on behalf of any Lender) may reasonably
request or (ii) information and documentation reasonably requested by the
Administrative Agent (on behalf of any Lender) for purposes of compliance with
applicable “know your customer” requirements under the PATRIOT Act or other
applicable anti-money laundering laws.


Information required to be delivered pursuant to Sections 5.01(a), (b), (e) and
(f) shall be deemed to have been delivered on the date on which the Borrower
provides notice to the Administrative Agent that such information has been
posted on the SEC website on the Internet at www.sec.gov, or at another website
identified in such notice and accessible by the Lenders without charge;
provided, that such notice may be included in a certificate delivered pursuant
to Section 5.01(c).
SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for prompt distribution to each Lender through the
Administrative Agent) written notice promptly, but in any event within five
Business Days of, any of the Chief Executive Officer, the President, the General
Counsel or the Chief Financial Officer of the Borrower obtaining actual
knowledge of the following:


(a)    the occurrence of any Default or Event of Default;


(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of any
Responsible Officer of the Borrower or any Subsidiary, affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;


(c)    the occurrence of any ERISA Event or any fact or circumstance that gives
rise to a reasonable expectation that any ERISA Event will occur that, in either
case, alone or together with any other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
liability in excess of $150,000,000; and


51

--------------------------------------------------------------------------------

Exhibit 10.1




(d)    any event, notice, circumstance or other development (including notice of
any Environmental Liability) that results in, or could reasonably be expected to
result in, a Material Adverse Effect.


Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower setting forth the details of
the event, notice, circumstance or other development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause its Subsidiaries to, do or cause to be done all things necessary to
obtain, preserve, renew and keep in full force and effect its legal existence
and, except where the failure to do so could not reasonably be expected to have
a Material Adverse Effect, the rights, licenses, permits, privileges,
franchises, patents, copyrights, trademarks and trade names material to the
conduct of its business; provided, that the foregoing shall not prohibit (a) any
merger, consolidation, liquidation or dissolution permitted under Section 6.03
or (b) any disposition of assets permitted under Section 6.03.


SECTION 5.04. Payment of Obligations. Each Loan Party will, and will cause its
Subsidiaries to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before such liabilities
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, (c) no attempt is being made to effect
collection, or such contest effectively suspends collection, of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.


SECTION 5.05. Maintenance of Properties. Each Loan Party will, and will cause
its Subsidiaries to, keep and maintain all property material to the conduct of
its business in good working order and condition, ordinary wear and tear
excepted.


SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (i) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (ii) in the case of each Loan
Party, permit any representatives designated by the Administrative Agent or any
Lender (including employees of the Administrative Agent, any Lender or any
consultants, accountants, lawyers and appraisers retained by the Administrative
Agent or any Lender), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested (but no more frequently than annually unless an
Event of Default exists) and all with a representative of the Borrower present.


SECTION 5.07. Compliance with Laws. Each Loan Party will, and will cause each of
its Subsidiaries to, comply with all Requirements of Law with respect to it or
its property, except where non-compliance could not reasonably be expected to
result in a Material Adverse Effect or where the necessity of compliance
therewith is contested in good faith by appropriate proceedings.


SECTION 5.08. Use of Proceeds.


(a)    The proceeds of the Loans will be used to finance the Transactions and
fees and expenses in connection therewith. No part of the proceeds of the Loans
will be used, whether directly or


52

--------------------------------------------------------------------------------

Exhibit 10.1




indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.


(b)    The Borrower will not request any Loan, and the Borrower will not use,
and will procure that its Subsidiaries and it and its Subsidiaries’ respective
directors, officers, employees and agents will not use, the proceeds of any Loan
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country to the extent such activities,
businesses or transaction are permissible for a Person required to comply with
Sanctions or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.


SECTION 5.09. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by the
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by law. The Borrower will furnish to the Administrative Agent, upon the
reasonable request of the Administrative Agent, information in reasonable detail
as to the insurance so maintained.


SECTION 5.10. [Reserved].


SECTION 5.11. Guarantee Requirement; Further Assurances. The Borrower will, and
will cause each Subsidiary to, execute any and all further documents, agreements
and instruments, and take all such further actions that may be required under
any applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Guarantee Requirement to be and remain
satisfied at all times or otherwise to give effect to the provisions of the Loan
Documents, all at the expense of the Loan Parties.


Article VI


Negative Covenants


Until the principal of and interest on each Loan and all fees, expenses and
other amounts payable under any Loan Document (other than contingent amounts not
yet due) shall have been paid in full, the Borrower covenants and agrees with
the Lenders that:
SECTION 6.01. Indebtedness.


(n)The Borrower will not permit any Subsidiary which is not a Subsidiary
Guarantor to, directly or indirectly, create, incur, assume or permit to exist
any Indebtedness, except:


(i)Indebtedness created under the Loan Documents;


(ii)Indebtedness existing on the Borrowing Date and set forth on Schedule 6.01
and Refinancing Indebtedness in respect thereof;


(iii)Indebtedness of any Subsidiary to the Borrower or any other Subsidiary;
provided, that such Indebtedness shall not have been transferred or pledged to
any other Person (other than the Borrower or any Subsidiary)


53

--------------------------------------------------------------------------------

Exhibit 10.1




(iv)Guarantees by any Subsidiary of Indebtedness of the Borrower or any other
Subsidiary; provided, that a Subsidiary shall not Guarantee Indebtedness of any
other Subsidiary that it would not have been permitted to incur under this
Section 6.01(a) if it were a primary obligor thereon;


(v)Indebtedness incurred to finance the acquisition, construction or improvement
of any fixed or capital assets, including Capital Lease Obligations, Synthetic
Lease Obligations and any Indebtedness assumed in connection with the
acquisition of any such assets, and Refinancing Indebtedness in respect thereof;
provided, that such Indebtedness is incurred prior to or within 180 days after
such acquisition or the completion of such construction or improvement;


(vi)Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, and Refinancing Indebtedness in respect thereof;
provided, that (A) such original Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired and (B) except as set forth in Section 6.01(b)(ii) below, neither
the Borrower nor any Subsidiary (other than such Person or the Subsidiary with
which such Person is merged or consolidated or that so assumes such Person’s
Indebtedness) shall Guarantee or otherwise become liable for the payment of such
Indebtedness;


(vii)performance bonds, bid bonds, surety bonds, appeal bonds, completion
Guarantees and similar obligations, in each case, provided in the ordinary
course of business or in connection with the enforcement of rights or claims of
the Borrower or its Subsidiaries or in connection with judgments that do not
result in a Default or an Event of Default;


(viii)Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case, incurred in the ordinary course of business;


(ix)Indebtedness under Swap Agreements permitted under Section 6.05;


(x)Capital Lease Obligations in connection with any Sale/Leaseback Transactions
provided, that the aggregate amount of Capital Lease Obligations outstanding
under this clause (x) at any time, together with (A) the aggregate principal
amount of unsecured Indebtedness of Subsidiaries outstanding under clause
(xviii) below at such time and (B) the aggregate principal amount of
Indebtedness or other obligations secured by Liens under Section 6.02(xiv) at
such time, shall not exceed 15% of Consolidated Net Tangible Assets;


(xi)Indebtedness owed in respect of overdrafts and related liabilities arising
from treasury, depository and cash management services or in connection with any
automated clearinghouse transfers of funds;


(xii)Indebtedness consisting of indemnification, adjustment of purchase price,
earnout or similar obligations (and Guarantees of such Indebtedness), in each
case, incurred in connection with the acquisition or disposition of any
business, assets or a Subsidiary of the Borrower,


54

--------------------------------------------------------------------------------

Exhibit 10.1




other than Guarantees of Indebtedness incurred or assumed by any Person
acquiring all or any portion of such business, assets or Subsidiary for the
purpose of financing or otherwise in connection with such acquisition; provided,
however, that in the case of any such disposition the maximum aggregate
liability in respect of all such Indebtedness shall not exceed the gross
proceeds, including the fair market value of non-cash proceeds (the fair market
value of such non-cash proceeds being measured at the time such proceeds are
received and without giving effect to any subsequent changes in value), actually
received by the Borrower and its Subsidiaries in connection with such
disposition;


(xiii)Guarantees by Foreign Subsidiaries of foreign third party grower
obligations incurred in the ordinary course of business in an aggregate amount
outstanding at any time not to exceed $500,000,000; provided, that each such
Guarantee incurred by a Foreign Subsidiary shall be solely in respect of
obligations of its own growers or the growers of a Subsidiary that is organized
under the laws of the same nation as such Foreign Subsidiary;


(xiv)customer deposits and advance payments received in the ordinary course of
business and consistent with past practices from customers for goods purchased
in the ordinary course of business;


(xv)Securitization Transactions the aggregate amount of which (as determined in
accordance with the second sentence of the definition of Securitization
Transaction) shall not exceed $500,000,000 at any time outstanding; provided,
that as of the date of the establishment of any Securitization Transaction no
Default or Event of Default shall have occurred and be continuing or would
result therefrom;


(xvi)Indebtedness owing by any SPE Subsidiary to the Borrower or any other
Subsidiary to the extent that such intercompany Indebtedness has been incurred
to finance, in part, the transfers of accounts receivable and/or payment
intangibles, interests therein and/or related assets and rights to such SPE
Subsidiary in connection with a Securitization Transaction permitted pursuant to
clause (xv) above;


(xvii)Indebtedness of Foreign Subsidiaries not to exceed $500,000,000 at any
time outstanding;


(xviii)other unsecured Indebtedness; provided, that the aggregate principal
amount of unsecured Indebtedness of Subsidiaries that are not Subsidiary
Guarantors outstanding under this clause (xviii) at any time, together with (A)
the aggregate amount of Capital Lease Obligations outstanding under clause (x)
above at such time and (B) the aggregate principal amount of Indebtedness or
other obligations secured by Liens under Section 6.02(xiv) at such time, shall
not exceed 15% of Consolidated Net Tangible Assets; and


(xix)Indebtedness of Subsidiaries secured by Liens permitted under Section
6.02(xiv).


(o)Notwithstanding any provision of clause (a) of this Section, (i) no
Subsidiary shall be liable for any Material Indebtedness of the Borrower, under
any Guarantee or otherwise, unless it shall also Guarantee the Obligations
pursuant to a Guarantee Agreement and (ii) the Borrower shall not be liable for
any Material Indebtedness of AdvancePierre, any Target or any of their
respective Subsidiaries, under any Guarantee or otherwise, unless AdvancePierre,
any Target and such Subsidiary, as applicable, shall also Guarantee the
Obligations pursuant to a Guarantee Agreement.


55

--------------------------------------------------------------------------------

Exhibit 10.1




SECTION 6.02. Liens. The Borrower will not, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, except:


(i)Liens created under the Loan Documents;


(ii)Permitted Encumbrances;


(iii)any Lien on any asset of the Borrower or any Subsidiary existing on the
Borrowing Date and set forth on Schedule 6.02 (including any Lien that attaches
by law to the proceeds thereof); provided, that (A) such Lien shall not apply to
any other property or asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the Borrowing Date or,
with respect to any such obligations that shall have been extended, renewed or
refinanced in accordance with Section 6.01, Refinancing Indebtedness in respect
thereof;


(iv)    (A) any Lien existing on any asset, including any Lien that attaches by
law to the proceeds thereof, prior to the acquisition thereof by the Borrower or
any Subsidiary or (B) any Lien existing on any asset, including any Lien that
attaches by law to the proceeds thereof, of any Person that becomes a Subsidiary
or is merged or consolidated with the Borrower or any Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary or is so merged or
consolidated securing Indebtedness permitted under Section 6.01(a)(vi);
provided, in each case, that (A) such Lien is not created in contemplation of or
in connection with such acquisition, merger or consolidation or such Person
becoming a Subsidiary, as the case may be, (B) such Lien shall not apply to any
other asset of the Borrower or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition, merger
or consolidation or the date such Person becomes a Subsidiary, as the case may
be, or, with respect to any such obligations that shall have been extended,
renewed or refinanced in accordance with Section 6.01, Refinancing Indebtedness
in respect thereof;


(v)    Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary, including any Lien that attaches by law to the
proceeds thereof; provided, that (A) such Liens secure only Indebtedness
incurred to finance the acquisition, construction or improvement of such assets,
and Refinancing Indebtedness in respect thereof, (B) such Liens and the original
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets and any financing costs associated
therewith and (D) such Liens shall not apply to any other property or asset of
the Borrower or any Subsidiary;


(vi)    in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.03, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;


(vii)    in the case of any Subsidiary that is not a wholly-owned Subsidiary,
any put and call arrangements, drag-along and tag-along rights and obligations,
and transfer restrictions related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;


(viii)    any Lien on assets of any Foreign Subsidiary; provided, that such Lien
shall secure only Indebtedness or other obligations of such Foreign Subsidiary,
or any other Foreign Subsidiary organized under the laws of the same nation as
such Foreign Subsidiary, permitted hereunder;


56

--------------------------------------------------------------------------------

Exhibit 10.1




(ix)    reservations, limitations, provisos and conditions expressed in any
original grant from any federal Canadian Governmental Authority (in the case of
Subsidiaries organized under the laws of Canada);


(x)    Liens arising under operating leases which are subject to the Personal
Property Security Act (Alberta);


(xi)    Liens arising out of any Sale/Leaseback Transactions by Subsidiaries
permitted under Section 6.01(a)(x);


(xii)    Liens on cash, cash equivalents or marketable securities of the
Borrower or any Subsidiary securing obligations of the Borrower or any
Subsidiary under Swap Agreements permitted under Section 6.05;


(xiii)    sales or other transfers of accounts receivable, payment intangibles
and related assets pursuant to, and Liens existing or deemed to exist in
connection with, Securitization Transactions permitted under Section
6.01(a)(xv); and


(xiv)    other Liens on assets securing Indebtedness or other obligations in an
aggregate principal amount not to exceed, together with (A) the aggregate amount
of Capital Lease Obligations outstanding under Section 6.01(a)(x) at such time
and (B) the aggregate principal amount of unsecured Indebtedness of Subsidiaries
outstanding under Section 6.01(a)(xviii) at such time, 15% of Consolidated Net
Tangible Assets.


SECTION 6.03. Fundamental Changes; Business Activities.


(a)    The Borrower will not, nor will it permit any Subsidiary to, merge into
or consolidate with any other Person, or permit any other Person to merge into
or consolidate with it, or liquidate or dissolve (or enter into any transaction
pursuant to Section 18-217 of the Delaware Limited Liability Company Act),
except that, if at the time thereof and immediately after giving effect thereto
no Event of Default shall have occurred and be continuing, (i) any Subsidiary
may merge into or consolidate with another Subsidiary, provided, that (A) in the
case of any such merger or consolidation involving the Borrower, the Borrower
shall be the surviving or continuing Person and (B) in the case of any such
merger or consolidation involving a Subsidiary Guarantor, the surviving or
continuing Person shall be a Subsidiary Guarantor or the Borrower, (ii) any
Person acquired in a transaction not otherwise prohibited by this Agreement may
merge into or consolidate with (x) any Subsidiary in a transaction in which the
surviving or continuing Person is a Subsidiary and (y) the Borrower in a
transaction in which the surviving or continuing Person is the Borrower, (iii)
any Subsidiary may merge into or consolidate with any Person in a transaction
not prohibited by Section 6.03(b) had such merger or consolidation been
structured as an asset sale in which the surviving or continuing Person is not a
Subsidiary, (iv) any Subsidiary may merge into or consolidate with the Borrower
in a transaction in which the surviving or continuing Person is the Borrower and
(v) any Subsidiary (other than the Borrower) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.


(b)    The Borrower will not sell, lease, license or otherwise transfer, in one
transaction or in a series of transactions (including pursuant to Section 18-217
of the Delaware Limited Liability Company Act), all or substantially all of the
assets of the Borrower and its Subsidiaries taken as a whole, in each case,
whether now owned or hereafter acquired (it being understood that nothing in
this clause (b) shall limit any such transfers between or among the Borrower and
its Subsidiaries).


57

--------------------------------------------------------------------------------

Exhibit 10.1




(p)The Borrower will not, nor will it permit any Subsidiary to, engage, to any
material extent, in any business other than (i) the production, marketing and
distribution of food products, any related food or agricultural products,
processes or business, the production, marketing and distribution of renewable
fuels, neutraceuticals, biotech products and other renewable products (or
by-products), any other business in which the Borrower or any Subsidiary was
engaged on the Borrowing Date, and any business related, ancillary or
complementary to the foregoing, (ii) transfers to and agreements with SPE
Subsidiaries relating to Securitization Transactions and (iii) in the case of
SPE Subsidiaries, Securitization Transactions and transactions incidental or
related thereto.


SECTION 6.04. [Reserved].


SECTION 6.05. Swap Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or a Subsidiary has actual
exposure and (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability, Indebtedness or investment of the Borrower or any
Subsidiary; provided, that the Borrower may enter into put and call option
agreements in order effectively to fix price ranges for the purchases of shares
of the Borrower’s capital stock to be made pursuant to share repurchase programs
approved by its board of directors.


SECTION 6.06. Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease, license or otherwise transfer any assets
to, or purchase, lease, license or otherwise acquire any assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to the Borrower or such Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrower and its Subsidiaries not involving
any other Affiliate, (c) any Restricted Payment or (d) compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or such Subsidiary entered in the ordinary course
of business.


SECTION 6.07. Interest Expense Coverage Ratio. The Borrower will not permit the
ratio of (i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense for
any period of four consecutive fiscal quarters to be less than 3.50 to 1.00.


SECTION 6.08. Debt to Capitalization Ratio. The Borrower will not permit the
Debt to Capitalization Ratio to be more than 0.60 to 1.00 as of the last day of
any fiscal quarter ; provided that upon the consummation of any Material
Acquisition that involves aggregate consideration (determined as set forth in
the definition of such term) of at least $1,000,000,000 and the written election
of the Borrower to the Administrative Agent (which shall promptly notify the
Lenders), the maximum permitted Debt to Capitalization Ratio set forth above
shall increase to 0.65 to 1.00 with respect to the last day the fiscal quarter
during which such Material Acquisition shall have been consummated and the last
day of each of the immediately following three consecutive fiscal quarters;
provided, however, that, following the making of any election with respect to
any such Material Acquisition, the Borrower shall not be permitted to make
another such election until and unless, after the last day of the fiscal quarter
in which such Material Acquisition shall have been consummated, there shall have
been at least two consecutive fiscal quarters as of the last day of which the
Debt to Capitalization Ratio shall have been no more than 0.60 to 1.00.




58

--------------------------------------------------------------------------------

Exhibit 10.1




Article VII


Events of Default


If any of the following events (any such event, an “Event of Default”) shall
occur:
(a)the Borrower shall fail to pay any principal of any Loan when and as the same
shall become due and payable;


(b)the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days or more;


(c)any representation, warranty or statement made or deemed made by or on behalf
of any Loan Party in or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;


(d)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a), 5.03 (with respect to any Loan Party’s
existence), 5.08 or Article VI of this Agreement;


(e)any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clauses
(a), (b) or (d) of this Article), and, except as otherwise provided in such Loan
Document, such failure shall continue unremedied for a period of 30 days after
notice thereof from any Lender or the Administrative Agent to the Borrower;


(f)the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness when and as the same shall become due and payable (or, if any grace
periods shall be applicable, after the expiration of such grace periods);


(g)any default or other event or condition occurs (including the triggering of
any change in control or similar event with respect to the Borrower) that
results in any Material Indebtedness becoming due prior to its scheduled
maturity or the effect of which default or other event or condition is to cause,
or to permit the holder or holders of any Material Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause such Indebtedness to become
due prior to its scheduled maturity or to require, with the giving of notice if
required, any Material Indebtedness to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), prior to its stated maturity; provided,
that this clause (g) shall not apply to (i) secured Indebtedness that becomes
due as a result of the sale, transfer or other disposition (including as a
result of a casualty or condemnation event) of the property or assets securing
such Indebtedness (to the extent such sale, transfer or other disposition is not
prohibited under this Agreement) or (ii) any Indebtedness that becomes due as a


59

--------------------------------------------------------------------------------

Exhibit 10.1




result of a voluntary prepayment, repurchase, redemption or defeasance thereof,
or any refinancing thereof; or there shall occur any event that constitutes a
default, amortization event, event of termination or similar event under or in
connection with any Securitization Transaction the obligations in respect of
which constitute Material Indebtedness, or the Borrower or any Subsidiary shall
fail to observe or perform any term, covenant, condition or agreement contained
in or arising under any such Securitization Transaction, if, as a result of such
event or failure, the lenders or purchasers thereunder or any agent acting on
their behalf shall cause or be permitted to cause (with or without the giving of
notice, the lapse of time or both) such Securitization Transaction or the
commitments of the lenders or purchasers thereunder to terminate or cease to be
fully available;


(h)an involuntary proceeding shall be commenced or an involuntary petition shall
be filed seeking (i) bankruptcy, liquidation, winding up, dissolution,
reorganization, examination, suspension of general operations or other relief in
respect of a Loan Party or any Material Subsidiary or its debts, or of a
substantial part of their assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for a Loan Party or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 90 days or more or an order
or decree approving or ordering any of the foregoing shall be entered;


(i)any Loan Party or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation (other than any liquidation
of a Subsidiary permitted under Section 6.03(a)(v)), reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;


(j)any Loan Party or any Material Subsidiary shall become unable, shall admit in
writing its inability or shall fail generally to pay its debts as they become
due;


(k)one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against any Loan Party, any Subsidiary
or any combination thereof and the same shall remain unpaid or undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed (unless, in the case of any judgment rendered by a court outside the
United States, the applicable Loan Party or Subsidiary shall have appealed such
judgment in accordance with applicable law and is prosecuting such appeal in
good faith), or any action shall be legally taken by a judgment creditor to
attach or levy upon any assets of any Loan Party or any Subsidiary to enforce
any such judgment; provided, that this clause (k) shall not apply to the
Philippines NLRC Award to the extent that the aggregate damages or other amounts
awarded against the Borrower and its Subsidiaries with respect thereto do not
exceed $400,000,000 or the equivalent thereof in any other currency;


(l)an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, is
reasonably likely to have a Material Adverse Effect;


60

--------------------------------------------------------------------------------

Exhibit 10.1






(m)a Change in Control shall occur; or


(n)any Guarantee Agreement shall fail to remain in full force or effect or any
action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of such Guarantee Agreement, or any Loan Party
shall deny that it has any further liability under such Guarantee Agreement to
which it is a party, or shall give notice to such effect,


then, and in every such event (other than an event with respect to the Borrower
described in clauses (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Loan Parties, declare
the Loans then outstanding to be due and payable in whole (or in part, in which
case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Loan Parties accrued hereunder, shall become
due and payable immediately, without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Loan Parties;
provided, that, that in case of any event with respect to the Borrower described
in clauses (h) or (i) of this Article, the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Loan Parties. Upon the occurrence
and continuance of any Event of Default, the Administrative Agent may, and at
the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity, including all remedies provided under the UCC.
Article VIII


The Administrative Agent


Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the Loan Documents, and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. Except solely to the extent of the
Borrower’s rights to consent to an appointment of a successor Administrative
Agent pursuant to and subject to the conditions set forth in this Article, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and the Borrower shall not have rights as third party
beneficiaries of any of such provisions.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary of a Loan Party or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, (a)
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any other similar
term) herein or in any other Loan Documents


61

--------------------------------------------------------------------------------

Exhibit 10.1




with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law, and that such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties), (b) the Administrative Agent shall not have any
duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated by the Loan
Documents that the Administrative Agent is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary or believed by the Administrative Agent in good
faith to be necessary under the circumstances as provided in Section 9.02)
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose it to liability or be contrary to any Loan
Document or applicable law, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries or other Affiliates that is communicated
to or obtained by the Person serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or believed by the Administrative Agent to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and nonappealable
judgment). The Administrative Agent shall not be deemed to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with any Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection with any Loan
Document, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the sufficiency, validity, enforceability,
effectiveness, genuineness or accuracy of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent
or satisfaction of any condition that expressly refers to the matters described
therein as being acceptable or satisfactory to the Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any representation, notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed or sent or otherwise
authenticated by the proper Person (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the signatory, sender or
authenticator thereof). The Administrative Agent also may rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof), and may act upon any such statement prior to receipt
of written confirmation thereof. The Administrative Agent may consult with legal
counsel (who may be counsel for the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts, other than to the extent a court of competent jurisdiction
determines by final and nonappealable judgment liability that the Administrative
Agent acted with gross negligence or willful misconduct.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its


62

--------------------------------------------------------------------------------

Exhibit 10.1




duties and exercise its rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
In determining compliance with any condition hereunder to the making of a Loan,
that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance to the making of such Loan.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time upon
notice to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) in the absence of a continuing Event of
Default, to appoint a successor. If no successor shall have been so appointed by
the Borrower and the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent that shall be a commercial
bank with an office in New York, New York, or an Affiliate of any such
commercial bank, in either case acceptable to the Borrower in the absence of a
continuing Event of Default (such acceptance not to be unreasonably withheld or
delayed). Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges, obligations and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all its duties and obligations under the Loan Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed in writing between the
Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arranger or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Administrative Agent, the Arranger or any other Lender or any
of their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or related agreement or any document furnished hereunder or thereunder.
In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:


63

--------------------------------------------------------------------------------

Exhibit 10.1




(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim under Sections 2.12, 2.13, 2.15, 2.16, 2.17 and 9.03)
allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, under the Loan Documents (including under
Section 9.03).
Notwithstanding anything herein to the contrary, (i) the Arranger shall not have
any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender), but all such Persons shall
have the benefit of the indemnities provided for hereunder, and (ii) each Loan
Party agrees not to make, and hereby waives, any claims based on any alleged
fiduciary duty on the part of the Administrative Agent or the Arranger.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Loan Party, that at
least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans and this Agreement, or


64

--------------------------------------------------------------------------------

Exhibit 10.1




(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding paragraph is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding paragraph, such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).
Article IX


Miscellaneous


SECTION 9.01. Notices.


(q)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to clause (b) of this Section), all notices
and other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or by other electronic transmission, as
follows:


(i)if to any Loan Party, to the Borrower at:


2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    Shawn Munsell
Facsimile No.:    (479) 717-8617
Email:    shawn.munsell@tyson.com


with a copy to:
2200 W. Don Tyson Parkway
Springdale, Arkansas 72762
Attention:    R. Read Hudson
Facsimile No.:    (479) 757-6222
Email:    read.hudson@tyson.com


(ii)if to MSSF, in its capacity as Administrative Agent, to:


Morgan Stanley Senior Funding, Inc.
1300 Thames Street
Thames Street Wharf, 4th Floor
Baltimore, MD 21231
Attention: Morgan Stanley Agency Team
Email: AGENCY.BORROWERS@morganstanley.com; and


65

--------------------------------------------------------------------------------

Exhibit 10.1






(iii)if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile or by other electronic
transmission shall be deemed to have been given when confirmed by telephone,
facsimile or email; provided, that if not given during normal business hours for
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient.
(r)Any party hereto may change its address, facsimile number or email for
notices and other communications hereunder by notice to the other parties hereto
(or, in the case of such change by a Lender, by notice to the Borrower and the
Administrative Agent). Notices and other communications to the Lenders hereunder
may also be delivered or furnished by electronic communication (including e-mail
and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided, that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Borrower (on behalf of itself and
the other Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided, that approval of such procedures may be
limited to particular notices or communications. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.


(s)The Loan Parties agree that the Administrative Agent may, but shall not be
obligated to, make any Communication by posting such Communication on Debt
Domain, Intralinks, Syndtrak or a similar electronic transmission system (the
“Platform”). The Platform is provided “as is” and “as available”. Neither the
Administrative Agent nor any of its Related Parties warrants, or shall be deemed
to warrant, the adequacy of the Platform and each expressly disclaims liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made, or shall be deemed to be made, by the
Administrative Agent or any of its Related Parties in connection with the
Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties have any liability to the Loan Parties, any Lender or
any other Person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s transmission of Communications through the Platform, it being understood
that nothing in this sentence shall relieve the Administrative Agent from its
agreements set forth in Section 9.12.


SECTION 9.02. Waivers; Amendments.


(a)    No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under any other Loan Document
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of any Loan Document or consent to
any departure by any Loan Party therefrom shall in any event be effective unless
the same shall be permitted by clause (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which


66

--------------------------------------------------------------------------------

Exhibit 10.1




given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time. No notice to or demand on the Borrower or any Loan Party in
any case shall entitle the Borrower or any Loan Party to any other or further
notice or demand in similar or other circumstances.


(b)    Except as provided in Section 2.14(b), none of this Agreement, any other
Loan Document or any provision hereof or thereof may be waived, amended or
modified, except, in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or,
in the case of any other Loan Document, pursuant to an agreement or agreements
in writing entered into by the Administrative Agent and the Loan Party or Loan
Parties that are parties thereto, in each case, with the consent of the Required
Lenders; provided, that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of each Lender affected thereby, (ii)
reduce the principal amount of any Loan or reduce the rate of interest thereon
(other than the default rate of interest set forth in Section 2.13(c) and except
as provided in the final sentence of the definition of Applicable Rate), or
reduce or forgive any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled maturity date of any
Loan or any date for the payment of any interest or fees payable hereunder, or
reduce or forgive the amount of, waive or excuse any such payment (other than
the default rate of interest set forth in Section 2.13(c) and except as provided
in the final sentence of the definition of Applicable Rate), or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change the order of payments specified in
Section 2.18(c) or 2.18(d) or change Section 2.18(c), (e) or (f) in a manner
that would alter the pro rata allocation or sharing of payments required
thereby, without the written consent of each Lender affected thereby, (v) change
any of the provisions of this Section or the percentage set forth in the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender (it being understood
that, with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments), or (vi) except as
otherwise expressly permitted hereunder, permit any Loan Party to assign its
rights hereunder, release any Loan Party from its Guarantee under any Guarantee
Agreement (except as expressly provided in such Guarantee Agreement or this
Agreement) or limit its liability in respect of such Guarantee without the
written consent of each Lender; provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent without the prior written consent of the Administrative Agent.


(c)    In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of each Lender or each
affected Lender, if the consent of Required Lenders shall be obtained, but the
consent to such Proposed Change of other Lenders whose consent is required shall
not be obtained (any such Lender whose consent is necessary but has not been
obtained being referred to as a “Non-Consenting Lender”), then the Borrower may,
at its sole expense and effort, upon notice to any such Non-Consenting Lender
and the Administrative Agent, require such Non-Consenting Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Section 2.15 or 2.17) and obligations under this
Agreement to an assignee acceptable to the Borrower that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided, that (i) the Borrower shall have received the prior
written consent to such assignment of the Administrative Agent, which consent
shall not unreasonably be withheld or delayed, (ii) after giving effect to such
assignment (and any simultaneous assignments by other Non-Consenting Lenders),
sufficient consents shall have been obtained to effect such Proposed Change,
(iii) such Non-Consenting Lender shall have received payment of


67

--------------------------------------------------------------------------------

Exhibit 10.1




an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Loan Parties (in the case of all other amounts), (iv) such
assignment does not conflict with applicable law and (v) the Loan Parties or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b). A Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this Section 2.19(b) may
be effected pursuant to an Assignment and Assumption executed by the Borrower,
the Administrative Agent and the assignee (subject to the consents required as
set forth above) and that the Lender required to make such assignment and
delegation need not be a party thereto.


(t)Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error or any error or omission of a
technical nature or any necessary or desirable technical change, in each case,
in any provision of the Loan Documents, then the Administrative Agent and the
Borrower shall be permitted to amend such provision solely to address such
matter as reasonably determined by them acting jointly if such amendment is not
objected to in writing by the Required Lenders to the Administrative Agent
within five (5) Business Days following receipt of a copy thereof by the
Lenders.


(u)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.


SECTION 9.03. Expenses; Indemnity; Damage Waiver.


(a)    The Borrower shall pay within 30 days after receipt of a reasonably
detailed, written invoice therefor, together with documentation supporting such
reimbursement requests, (i) all reasonable and documented out-of-pocket expenses
(including expenses incurred in connection with due diligence) incurred by the
Administrative Agent, the Arranger and their respective Affiliates (but limited,
in the case of legal fees and expenses, to the reasonable fees, disbursements
and other charges of a single counsel selected by the Administrative Agent for
all such Persons, taken as a whole (and, if reasonably necessary, one local
counsel for each relevant jurisdiction for all such Persons, taken as a whole,
as the Administrative Agent may deem appropriate in its good faith judgment)),
in connection with the syndication of the credit facilities provided for herein,
the preparation, execution, delivery and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (but limited, in the case of
legal fees and expenses, and without duplication of such legal fees and expenses
that are reimbursed pursuant to clause (a)(i) above, to the reasonable fees,
disbursements and other charges of (A) a single counsel selected by the
Administrative Agent (and, if reasonably necessary, one local counsel for each
relevant jurisdiction for all such Persons, taken as a whole, as the
Administrative Agent may deem appropriate in its good faith judgment), and (B)
solely in the case of a potential or actual conflict of interest, one additional
counsel to all affected Persons, taken as a whole (and, if reasonably necessary,
one additional local counsel for each relevant jurisdiction for all such
Persons, taken as a whole, as the Administrative Agent may deem appropriate in
its good faith judgment)), in connection with the enforcement or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made hereunder,


68

--------------------------------------------------------------------------------

Exhibit 10.1




including all such reasonable and documented out-of-pocket expenses incurred
during any workout or restructuring (and related negotiations) in respect of
such Loans.


(b)    The Borrower shall indemnify the Administrative Agent, the Arranger and
each Lender and their Affiliates and the respective Related Parties of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (provided, that in the case of legal fees and
expenses, the Borrower shall only be responsible for the reasonable and
documented fees, disbursements and other charges of (i) a single counsel
selected by the Administrative Agent for all such Indemnitees, taken as a whole
(and, if reasonably necessary, one local counsel for each relevant jurisdiction
for all such Indemnitees, taken as a whole, as the Administrative Agent may deem
appropriate in its good faith judgment), and (ii) solely in the case of a
potential or actual conflict of interest, one additional counsel to all affected
Indemnitees, taken as a whole (and, if reasonably necessary, one additional
local counsel for each relevant jurisdiction for all such Indemnitees, taken as
a whole, as the Administrative Agent may deem appropriate in its good faith
judgment)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of the Loan
Documents or any other agreement or instrument contemplated thereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or the use of the proceeds therefrom, or
(iii) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing (a “Proceeding”), whether based on contract,
tort or any other theory, whether brought by a third party or by the Borrower or
any Subsidiary and regardless of whether any Indemnitee is a party thereto;
provided, that such indemnity shall not, as to any Indemnitee, be available to
the extent that (x) such losses, claims, damages, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of, or material breach of this Agreement by, such Indemnitee
(or such Indemnitee’s Related Parties), (y) the Administrative Agent, the
Arranger or the Lenders have been indemnified under another provision of the
Loan Documents or (z) such losses, claims, damages, liabilities or related
expenses relate to disputes solely among the Indemnitees that are not arising
out of any act or omission by the Borrower or any Affiliate of the Borrower,
other than claims against the Administrative Agent, the Arranger or any other
titled Person under this Agreement in its capacity or in fulfilling its role as
such. This Section 9.03(b) shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, liability or expenses arising from
any non-Tax claim. All amounts due under this Section 9.03(b) shall be payable
by the Borrower within 30 days (x) after written demand therefor, in the case of
any indemnification claim and (y) after receipt of a reasonable detailed,
written invoice therefor, together with documentation supporting such
reimbursement requests, in the case of reimbursement of costs and expenses.    


(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), under clauses
(a) or (b) of this Section and without limiting the Borrower’s obligation to do
so, each Lender severally agrees to pay to the Administrative Agent such
Lender’s ratable share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any sub-agent thereof) in its capacity as
such or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of the Lenders under this clause (c) are subject to the last
sentence of Section 2.02(a) (which shall apply mutatis mutandis to the Lenders’
obligations under this clause (c)).


(d)    To the fullest extent permitted by applicable law, (i) no party shall
assert, and each party hereby waives, any claim against any other party, on any
theory of liability, for special, indirect,


69

--------------------------------------------------------------------------------

Exhibit 10.1




consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or the
use of the proceeds thereof; provided, that nothing in this clause (i) shall
limit the indemnification obligations of the Borrower under this Section 9.03 or
elsewhere in this Agreement or any other Loan Document to the extent such
special, indirect, consequential or punitive damages are included in any claim
in connection with which such Indemnitee is entitled to indemnification
hereunder, and (ii) no party shall be liable for any damages arising from the
use by unintended recipients of information or other materials obtained through
electronic, telecommunications or other information transmission systems unless
such damages are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the bad faith, gross negligence or
willful misconduct of, or material breach of this Agreement by, such party.


(e)    Notwithstanding anything to the contrary contained in this Agreement, the
Borrower shall not be liable for any settlement of any Proceeding effectuated
without the Borrower’s prior written consent (such consent not to be
unreasonably withheld or delayed), but, if settled with the Borrower’s written
consent, or if there is a final judgment by a court of competent jurisdiction
against an Indemnitee in any such Proceeding for which the Borrower is required
to indemnify such Indemnitee pursuant to this Section 9.03 or elsewhere in this
Agreement or any other Loan Document, the Borrower agrees to indemnify and hold
harmless each Indemnitee from and against any and all losses, claims, damages,
liabilities and related expenses by reason of such settlement or judgment in
accordance with this Section 9.03. The Borrower shall not, without the prior
written consent of the affected Indemnitee (which consent shall not be
unreasonably withheld or delayed), settle, compromise, consent to the entry of
any judgment in or otherwise seek to terminate any Proceeding in respect of
which indemnification may be sought hereunder unless such settlement,
compromise, consent or termination (i) includes an unconditional release of each
Indemnitee from all liability arising out of such Proceeding and (ii) does not
include a statement as to, or an admission of, fault, culpability or a failure
to act by or on behalf of such Indemnitee. Notwithstanding the above in this
Section 9.03, each Indemnitee shall be obligated to refund or return any and all
amounts paid by the Borrower under this Section 9.03 to such Indemnitee for any
losses, claims, damages, liabilities or related expenses to the extent such
Indemnitee is not entitled to payment of such amounts in accordance with the
terms hereof.


(v)All amounts due under this Section 9.03 shall be payable within 30 Business
Days after written demand therefor.


SECTION 9.04. Successors and Assigns.


(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including, Participants (to
the extent provided in clause (c) of this Section) and to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of the Administrative Agent, and the Lenders)) any legal or equitable
right, remedy or claim under or by reason of this Agreement.


(b)    (i)     Subject to the conditions set forth in clause (b)(ii) below, any
Lender may assign to one or more assignees (other than the Borrower, its
affiliates, any natural Person or any Competitor;


70

--------------------------------------------------------------------------------

Exhibit 10.1




provided, that the list of Competitors (other than any reasonably identifiable
Affiliate) included in the definition of “Competitors” is permitted to be made
available to any Lender who specifically requests a copy thereof) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of: (A) the Borrower;
provided, that no consent of the Borrower shall be required for an assignment to
(I) a Lender, an Affiliate of a Lender or an Approved Fund or (II) any other
assignee if an Event of Default has occurred and is continuing (it being agreed
that, following such assignment, the Borrower shall be promptly notified thereof
by the Administrative Agent); provided, further, that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof; and (B) the Administrative Agent;
provided, that no consent of the Administrative Agent shall be required for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund.
Notwithstanding the foregoing, any Person that is a Fee Receiver but not a
Permitted Fee Receiver shall not be an assignee without the written consent of
the Borrower and the Administrative Agent (whether or not an Event of Default
has occurred) (which consent may be withheld in the Borrower’s and the
Administrative Agent’s sole discretion).


(ii)    Assignments shall be subject to the following additional conditions: (A)
except in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Loans, the amount of the Loans of the assigning Lender subject to each
such assignment (determined as of the trade date specified in the Assignment and
Assumption with respect to such assignment or, if no date is so specified, as of
the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000, unless
each of the Borrower and the Administrative Agent shall otherwise consent (such
consent not to be unreasonably withheld or delayed); provided, that (x) no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing and (y) the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption (or an agreement
incorporating by reference a form of Assignment and Assumption posted on the
Platform) (which shall contain, without limitation, a representation and
warranty from the assignee that such assignee is not a Competitor), together
with a processing and recordation fee of $3,500; provided, that assignments made
pursuant to Section 2.19(b) or 9.02(c) shall not require the signature of the
assigning Lender to become effective; and (D) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent any Tax forms required by
Section 2.17(f) and an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Affiliates or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
Notwithstanding anything to the contrary contained in this Agreement, the
Administrative Agent (x) shall not have any responsibility or obligation to
determine whether any Lender or potential Lender is a Competitor and (y) shall
not have any liability with respect to any assignment or participation made to a
Person that is a Competitor.


(iii)    Subject to acceptance and recording thereof pursuant to clause (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such


71

--------------------------------------------------------------------------------

Exhibit 10.1




Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with clause (c) of this Section.


(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
each Lender, at any reasonable time and from time to time upon reasonable prior
notice.


(v)    Upon its receipt of a duly completed Assignment and Assumption (or an
agreement incorporating by reference a form of Assignment and Assumption posted
on the Platform) executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any Tax forms required by Section
2.17(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this clause.


(c)    (i) Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of its Affiliates or any Person that would be a
Fee Receiver but not a Permitted Fee Receiver, unless such Fee Receiver receives
written consent of the Borrower and the Administrative Agent (which consent may
be withheld in the Borrower’s and the Administrative Agent’s sole discretion) or
any Competitor; provided, that the list of Competitors (other than any
reasonably identifiable Affiliate) included in the definition of “Competitors”
is permitted to be made available to any Lender who specifically requests a copy
thereof) (such Person, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of the
Loans owing to it); provided, that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) such participation shall not increase the obligations of any Loan Party
under any Loan Document, except as contemplated below, and (D) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.


(ii)    For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 2.17(d) with respect to any payments made by such Lender
to its Participant(s).


72

--------------------------------------------------------------------------------

Exhibit 10.1




(iii)    Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided, that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
clauses (c)(iii) and (v) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent (but no greater than) as if it were a Lender and had acquired its
interest by assignment pursuant to clause (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender; provided, that such Participant shall
be subject to Sections 2.18(f) and 2.19 as though it were a Lender.


(iv)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.


(v)    A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16, 2.17 or 9.08 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent; provided, that the Participant shall be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under clause (b).


(vi)    Notwithstanding anything in this paragraph to the contrary, any bank
that is a member of the Farm Credit System that (a) has purchased a
participation in the minimum amount of $7,000,000 on or after the Borrowing
Date, (b) is, by written notice to the Borrower and the Administrative Agent
(“Voting Participant Notification”), designated by the selling Lender as being
entitled to be accorded the rights of a Voting Participant hereunder (any bank
that is a member of the Farm Credit System so designated being called a “Voting
Participant”) and (c) receives the prior written consent of the Borrower and the
Administrative Agent to become a Voting Participant, shall be entitled to vote
(and the voting rights of the selling Lender shall be correspondingly reduced),
on a dollar for dollar basis, as if such participant were a Lender, on any
matter requiring or allowing a Lender to provide or withhold its consent, or to
otherwise vote on any proposed action. To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (i) state the full
name, as well as all contact information required of an Assignee as set forth in
Exhibit A hereto and (ii) state the dollar amount of the participation
purchased. The Borrower and the


73

--------------------------------------------------------------------------------

Exhibit 10.1




Administrative Agent shall be entitled to conclusively rely on information
contained in notices delivered pursuant to this paragraph. Notwithstanding the
foregoing, each bank or other lending institution that is a member of the Farm
Credit System designated as a Voting Participant in Schedule 9.04(c)(vi) hereto
shall be a Voting Participant without delivery of a Voting Participant
Notification and without the prior written consent of the Borrowers and the
Administrative Agent.


(d)    Any Lender may at any time, without the consent of the Borrower or the
Administrative Agent, pledge or assign a security interest in all or any portion
of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central bank or the Farm Credit Funding Corp. or to any other
entity organized under the Farm Credit Act, as amended, and this Section shall
not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender as a party hereto.


SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower and the other Loan Parties in the Loan Documents
and in the certificates or other instruments delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the other parties hereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or incorrect representation or warranty at
the time any credit is extended hereunder, and shall continue in full force and
effect as long as the principal of or any accrued interest on any Loan or any
fee or any other amount payable under this Agreement is outstanding and unpaid.
The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.


SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.


(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed signature page of this Agreement by facsimile or by
other electronic transmission (including in “.pdf” or “.tif” format) shall be
effective as delivery of a manually executed counterpart hereof. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any commitment letter or commitment advices submitted by them
(but do not supersede any other provisions of any such commitment letter or
related fee letter that are not by the terms of such documents superseded by the
terms of this Agreement upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). This Agreement shall become
effective as provided in Article IV, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


(b)    The words “execution”, “signed”, “signature” and words of like import in
or relating to any document to be signed in connection with this Agreement or
any other Loan Document and the transactions contemplated hereby shall be deemed
to include Electronic Signatures or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based record-keeping system,
as the case may be, to the extent and


74

--------------------------------------------------------------------------------

Exhibit 10.1




as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that nothing herein shall require the
Administrative Agent to accept Electronic Signatures in any form or format
without its prior written consent.


SECTION 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and its Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held and other obligations at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
of and all obligations of the Loan Parties now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under the Loan Documents and although such obligations may
be unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligation. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.


SECTION 9.09. Governing Law; Jurisdiction; Venue; Consent to Service of Process.


(a)    Governing Law. THIS AGREEMENT, AND ALL ACTIONS, CAUSES OF ACTION OR
CLAIMS OF ANY KIND (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR
OTHERWISE) THAT MAY BE BASED UPON, ARISE OUT OF OR LREATED TO THIS AGREEMENT,
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES THEREOF; PROVIDED,
THAT, WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THE ACQUISITION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED THERBY AND WHICH
DO NOT INVOLVE ANY CLAIMS BY OR AGAINST THE ADMINISTRATIVE AGENT, THE ARRANGER
OR THE LENDERS OR TO WHICH THE ADMINSTRITIVE AGENT, THE ARRANGER OR TH ELENDERS
ARE NOT OTHERWISE A PARTY, THIS SENTENCE SHALL NOT OVERRIDE ANY JURISTDICTION
PROVISIONS SET FORTH IN THE ACQUISITION AGREEMENT.


(b)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and the Borrower hereby irrevocably and unconditionally agrees that
all claims arising out of or relating to this Agreement or any other Loan
Document brought by it or any of its Affiliates shall be brought, and shall be
heard and determined, exclusively in such New York State or, to the extent
permitted by law, in such Federal court. Each party hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding to enforce any Guarantee or security interest against any Loan Party
or any of its properties in the courts of any jurisdiction.


75

--------------------------------------------------------------------------------

Exhibit 10.1




(c)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


(d)    Consent to Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
9.01. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.


SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 9.12. Confidentiality.


(a)    The Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep and shall
keep such Information confidential and the disclosing party shall be responsible
for any failure of such Persons to abide by this Section 9.12), (b) to the
extent requested by any regulatory authority (including the Financial Industry
Regulatory Authority and all successors thereto), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document, (f) subject to
an agreement containing provisions not less restrictive than those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement (in
each case, other than to any Competitor or any other prospective assignee or
Participant to whom the Borrower has affirmatively declined to provide its
consent (to the extent such consent is required under this Agreement) to the
assignment or participation of Loans or commitments under this Agreement) or
(ii) any actual or prospective counterparty (or its advisors) to any Swap
Agreement relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower, (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
from a source


76

--------------------------------------------------------------------------------

Exhibit 10.1




other than a Loan Party that is not to the knowledge of the receiving party in
violation of any confidentiality restrictions, (i) to the extent necessary in
order to obtain CUSIP numbers with respect to the Loans, to the CUSIP Service
Bureau or any similar agency and (j) in the case of information with respect to
this Agreement that is of the type routinely provided by arrangers to such
providers (but, in any event, excluding any fees that are not set forth in this
Agreement), to data service providers, including league table providers, that
serve the lending industry.. For the purposes of this Section, “Information”
means all information received from a Loan Party and/or its Related Parties or
representatives relating to any Loan Party, its Subsidiaries or their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by any Loan Party and/or its Related Parties or representatives;
provided, that, in the case of information received from the Borrower and/or its
Related Parties or any Subsidiary after the Borrowing Date, such information is
clearly identified at the time of delivery as confidential or is required to be
delivered by a Loan Party hereunder. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.


(b)    Each Lender acknowledges that Information as defined in Section 9.12(a)
furnished to it pursuant to this Agreement may include material non-public
Information concerning the Loan Parties and their Affiliates or their respective
securities, and confirms that it has developed compliance procedures regarding
the use of material non-public Information and that it will handle such material
non-public Information in accordance with those procedures, applicable law,
including Federal and state securities laws, and the terms hereof.


(c)    All information, including waivers and amendments, furnished by the Loan
Parties, their Affiliates or representatives or the Administrative Agent
pursuant to, or in the course of administering, this Agreement will be
syndicate-level information, which may contain material non-public Information
about the Loan Parties and their Related Parties or their respective securities.
Accordingly, each Lender represents to the Borrower (on behalf of the Loan
Parties) and the Administrative Agent that it has identified in its
Administrative Questionnaire a credit contact who may receive Information that
may contain material non-public Information in accordance with its compliance
procedures, applicable law and the terms hereof.


SECTION 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
of the Patriot Act hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Loan Parties, which information includes the
names and addresses of the Loan Parties and other information that will allow
such Lender to identify the Loan Parties in accordance with the Patriot Act.


SECTION 9.14. No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, their Subsidiaries and
their Affiliates, on the one hand, and the Administrative Agent, the Arranger,
the Lenders and their Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders or their Affiliates,
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Administrative Agent, each Lender and their
respective Affiliates may have economic interests that conflict with those of
the Loan Parties, their stockholders and/or their Affiliates.


SECTION 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the


77

--------------------------------------------------------------------------------

Exhibit 10.1




maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


SECTION 9.16. Release of Guarantees.


(a)    A Subsidiary Loan Party (other than the Borrower) shall be automatically
released from its obligations under (x) the Loan Documents upon the consummation
of any transaction permitted by this Agreement as a result of which (i) such
Subsidiary Loan Party shall cease to be a Subsidiary and (ii) each other
Guarantee by such Subsidiary Loan Party of the Existing Credit Agreement and any
Material Indebtedness of the Borrower shall be released and (y) any Guarantee
Agreement to the extent provided therein.


(b)    In connection with any termination or release pursuant to this Section,
the Administrative Agent, upon receipt of any certificates or other documents
reasonably requested by it to confirm compliance with this Agreement, shall
promptly execute and deliver to the Borrower or the applicable Loan Party, at
the Borrower’s expense, all documents that the Borrower or such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section 9.17 shall be without recourse to
or warranty by the Administrative Agent. The Lenders hereby irrevocably
authorize the Administrative Agent to take all actions specified in this Section
9.16.


SECTION 9.17. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down And Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent company,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down And Conversion Powers of any EEA Resolution
Authority.


78

--------------------------------------------------------------------------------

Exhibit 10.1




[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]


79

--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
TYSON FOODS, INC.,
By:
/s/ Curt Calaway

Name:
Curt Calaway

Title:
Senior Vice President Finance and Treasurer





[Signature Page to 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1






MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent




By:
/s/ Subhalakshmi Ghosh-Kohli

Name:
Subhalakshmi Ghosh-Kohli

Title:
Authorized Signatory



MORGAN STANLEY BANK, N.A.,
as a Lender




By:
/s/ Subhalakshmi Ghosh-Kohli

Name:
Subhalakshmi Ghosh-Kohli

Title:
Authorized Signatory





[Signature Page to 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1






Bank of America, N.A., as a Lender




By:
    /s/ Aron Frey

Name:
Aron Frey

Title:
Vice President





[Signature Page to 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1








Barclays Bank PLC, as a Lender




By:
/s/ Ritam Bhalla

Name:
Ritam Bhalla

Title:
Director





[Signature Page to 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1








Royal Bank of Canada, as a Lender




By:
    /s/ John Flores

Name:
John Flores

Title:
Authorized Signatory





[Signature Page to 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1








Coöperatieve Rabobank U.A., New York Branch, as a Lender




By:
    /s/ Pieter van der Werff

Name:
Pieter van der Werff

Title:
Vice President





By:
    /s/ Eric J. Rogowski

Name:
Eric J. Rogowski

Title:
Executive Director







[Signature Page to 364-Day Term Loan Agreement]



--------------------------------------------------------------------------------

Exhibit 10.1








Goldman Sachs Bank USA, as a Lender




By:
    /s/ Rebecca Kratz

Name:
Rebecca Kratz

Title:
Authorized Signatory







[Signature Page to 364-Day Term Loan Agreement]

